         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 1 of 46




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL FRANCISCO, individually and on
behalf of all others similarly situated,
                            Plaintiﬀ,
                                                                    AMENDED
                    – against –                               OPINION & ORDER
ABENGOA, S.A., SANTIAGO SEAGE,                                   15 Civ. 6279 (ER)
MANUEL SANCHEZ ORTEGA, BARBARA
ZUBIRIA, and IGNACIO GARCIA ALVEAR,
                            Defendants.


RAMOS, D.J.:
       Lead Plaintiﬀs Jesse and Arlette Sherman and plaintiﬀ PAMCAH-UA Local 675 Pension

Fund (collectively, “Plaintiﬀs”), bring this federal securities class action against Abengoa S.A.
(“Abengoa”); Manuel Sanchez Ortega, Abengoa’s former Chief Executive Oﬃcer (“CEO”);
Christopher Hansmeyer, the duly authorized representative for Abengoa in the United States; and
HSBC Securities (USA) Inc., Banco Santander S.A., Canaccord Genuity Inc., Merrill Lynch
International, and Société Générale, investment banks that served as underwriters for Abengoa’s
United States oﬀering (together, the “Underwriter Defendants”). Plaintiﬀs seek to pursue

remedies under Sections 11 and 15 of the Securities Act of 1933 (the “Securities Act”), as well as
under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
Rule 10b-5, promulgated thereunder. Plaintiﬀs bring their Securities Act claims on behalf of
purchasers of Abengoa ADSs pursuant or traceable to Abengoa’s public oﬀering on October 17,
2013. hey bring their Exchange Act claims on behalf of purchasers of Abengoa’s American
Depositary Shares (“ADSs”) between October 17, 2003 and August 3, 2015 (the “Class Period”).
       Before the Court are three motions to dismiss Plaintiﬀs’ Second Amended Complaint,
ﬁled by Abengoa, Doc. 115, Sanchez Ortega, Doc.113, and the Underwriter Defendants, Doc.
109. Defendants also jointly request oral argument. Doc. 136. For the following reasons, the
motions to dismiss are GRANTED, and the request for oral argument is dismissed as moot.
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 2 of 46




I.     BACKGROUND
           Factual Background
       Abengoa, founded in 1941, is an engineering and clean technology company
headquartered in Spain. Doc. 88 ¶¶ 20, 40–41. Sanchez Ortega served as Abengoa’s CEO from
March 2010 until his resignation on May 19, 2015, and Hansmeyer was its duly authorized
representative in the United States. Id. ¶¶ 21–22. his action relates to Abengoa’s October 17,
2013 public oﬀering on the NASDAQ Global Select Market (the “NASDAQ”) for €517.5

million, which the Underwriter Defendants underwrote, and to the subsequent series of events
culminating in the company’s ﬁling for insolvency and bankruptcy. Id. ¶¶ 24, 227–38. Lead
Plaintiﬀs Jesse and Arlette Sherman and Plaintiﬀ PAMCAH-UA Local 675 Pension Fund
purchased Abengoa’s ADSs during the Class Period. Id. ¶ 19. Speciﬁcally, the Shermans began
trading Abengoa ADSs beginning November 18, 2014, Doc. 7, Ex. 1, and PAMCAH-UA Local
675 Pension Fund ﬁrst purchased Abengoa ADSs on April 6, 2015, Doc. 12, Ex. 1. he
following facts are taken from Plaintiﬀs’ Second Amended Complaint and are assumed to be true
for purposes of the instant motions.
           7e Oﬀering
       On October 4, 2013, in preparation for the oﬀering, Abengoa ﬁled a Registration
Statement with the SEC on Form F-1, oﬀering U.S. investors Class B shares in the form of
ADSs, each of which represented the right to receive ﬁve Class B shares. Id. ¶ 46. he
Underwriter Defendants helped to draft and disseminate the Registration Statement, and Sanchez
Ortega and Hansmeyer signed it. Id. ¶¶ 21–26.
       At the time of the oﬀering, Abengoa was comprised of 532 subsidiaries, 17 associates,
and 34 ventures, and was operating in over 70 countries. Id. ¶ 41. Because Abengoa engaged in
large engineering and construction projects throughout the world, cash ﬂow and liquidity were
highly material to investors. Id. ¶ 42. Abengoa used two types of debt: recourse debt and non-
recourse debt. Id. ¶ 43. Recourse debt—also referred to as “corporate debt”—was guaranteed
by Abengoa. Id. Non-recourse debt, which was used to ﬁnance speciﬁc projects, was guaranteed



                                                2
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 3 of 46




by the assets and cash ﬂows of the “project companies” formed to carry out those projects. Id.
In other words, non-recourse debt was not secured by Abengoa in the event of a default. Id. he
company’s recourse debt was subject to a debt ratio covenant with its lenders. Id. ¶ 44. As per
the covenant, Abengoa was required to maintain a “leverage” ratio of debt-to-earnings before
interest, taxes, depreciation and amortization (“EBITDA”) below 3.0x until December 30, 2014,
and below 2.5x thereafter. Id. ¶¶ 3, 44.
       As is relevant to the instant action, the Registration Statement made representations about
Abengoa’s cash ﬂow and liquidity, its debt usage and ﬁnancing for long-term projects, and its
accounting policies. Id. ¶¶ 52–58; 103–111. According to the Registration Statement, as of June
30, 2013, Abengoa had recourse debt of €5,252 million, non-recourse debt of €5,297.6 million,
and €3,221.7 million in cash equivalents and short-term ﬁnancial investments, resulting in a total

net debt (including other loans and borrowings) of €7,327.9 million. Id. ¶ 103. he Registration
Statement also contained the following language regarding its operations for ﬁnancing
construction projects:
           We have successfully grown our business while seeking to enforce strict
           ﬁnancial discipline to maintain our strong liquidity position. As of June
           30, 2013, we had cash and cash equivalents and short-term ﬁnancial
           investments of €3,222 million, which we believe are suﬃcient to satisfy
           our short-term liquidity needs. Uis strong cash position also assists in
           bidding for large projects. . . .
                                              ***
           While we generally seek to maintain a balance of non-recourse debt and
           corporate debt to encourage ﬁnancial discipline, the majority of our capital
           expenditures are ﬁnanced by non-recourse debt and funding, when applica-
           ble, from partners in a particular project. We incur corporate debt to ﬁ-
           nance our investments, acquisitions and general purpose requirements.
           Our corporate debt has the beneﬁt of upstream guarantees from our operat-
           ing subsidiaries which are subject to debt/EBITDA ratios as discussed
           above. he funding of our corporate capital expenditure is covered by ex-
           isting cash and corporate EBITDA generation. We incur non-recourse debt
           on a project-by-project basis, and we do not commit to any projects that
           we have been awarded prior to securing long-term ﬁnancing.




                                                3
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 4 of 46




Id. ¶¶ 52, 105 (emphasis in the complaint). It also contained the following statement regarding
Abengoa’s “percentage-of-completion” accounting policy:
           Revenue from construction contracts is recognized using the percentage-of
           completion method for contracts whose outcome can be reliably estimated
           and it is probable that they will be proﬁtable. When the outcome of a con-
           struction contract cannot be reliably estimated, revenue is recognized only
           to the extent it is probable that contract costs incurred will be recoverable.
           As described in Note 2.26.b) to our Annual Consolidated Financial State-
           ments and our Interim Consolidated Financial Statements, the percentage of
           completion is determined at the date of every consolidated statement of ﬁ-
           nancial position based on the actual costs incurred as a percentage of total
           estimated costs for the entire contract.
           Revenue recognition using the percentage-of-completion method involves
           the use of estimates of certain key elements of the construction contracts,
           such as total estimated contract costs, allowances or provisions related to
           the contract, period of execution of the contract and recoverability of the
           claims. We have established, over the years, a robust project manage-
           ment and control system, with periodic monitoring of each project. Uis
           system is based on the long-track experience of the Group in construct-
           ing complex infrastructures and installations. As far as practicable, we
           apply past experience in estimating the main elements of construction
           contracts and rely on objective data such as physical inspections or
           third parties [sic] conﬁrmations. Nevertheless, given the highly tailored
           characteristics of the construction contracts, most of the estimates are
           unique to the speciﬁc facts and circumstances of each contract.
Id. ¶¶ 57, 110 (emphasis in complaint).
       On October 16, 2013, Abengoa ﬁled a Prospectus, which formed part of the Registration
Statement and increased the oﬀering from 182,500,000 shares to 250,000,000, as well as set the
price of each ADS at $12.18. Id. ¶ 47. On October 17, 2013, the company went public in the
United States and began selling its ADSs on the NASDAQ exchange. Id. ¶ 48. Abengoa
realized €517.5 million in gross proceeds from the oﬀering, or roughly $703.8 million. Id. ¶ 49.
Abengoa represented that it intended to use the proceeds from the oﬀering to repay €347 million
in corporate debt maturities due in 2013. Id. ¶ 50.
           Positive Financial Reports
       After the oﬀering, Abengoa made several reports of positive ﬁnancial results. On
November 11, 2013, Abengoa reported its ﬁnancial results for the nine months ending September


                                                 4
          Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 5 of 46




30, 2013. Id. ¶ 112. It reported that its EBITDA had risen 29% year-over-year and that Abengoa
was accelerating its deleverage targets. Id. At subsequent conference calls, Sanchez Ortega
reiterated these results and remarked positively on the company’s ﬁnancial position, leverage,
cash ﬂow, and EBITDA. Id. ¶¶ 113–117. Abengoa’s ﬁnancial results for the full year ending
December 31, 2013, which were announced on February 20, 2014, were similarly positive. Id.
¶¶ 118–121.
        On March 3, 2014, Abengoa announced that it intended to launch an initial public
oﬀering (“IPO”) of Abengoa Yield plc (“Abengoa Yield”), a “yieldco.” Id. ¶ 122. A yieldco is a
separate business that owns and operates power plants and other energy-related assets to produce
a steady ﬂow of income. Id. ¶ 122 n.2. It enables “developer” parent companies to sell existing
power plants to raise capital at a lower cost and is considered attractive to investors. Id.

        On March 19, 2014, Abengoa ﬁled its annual report for the year ending December 31,
2013, signed by Sanchez Ortega, with the SEC. Id. ¶ 124. Abengoa again represented that it had
suﬃcient capital and liquidity to fund existing operations and to ﬁnance expansions. Id. ¶¶ 124–
27. In their presentations, Sanchez Ortega and Barbara Zubiria Furest, Abengoa’s Co-Chief
Financial Oﬃcer and Executive Vice President of Capital Markets and Investor Relations from
January 2011 to January 19, 2015, reiterated this position at Abengoa’s Eighth Annual Analyst
and Investor Day on April 3, 2014 in New York. Id. ¶¶ 28, 128–130. Reports of Abengoa’s

favorable corporate leverage were reaﬃrmed by Abengoa’s ﬁrst quarter of 2014 and ﬁrst half of
2014 results, as well as by continued conﬁdent statements from Sanchez Ortega and Zubiria
Furest in subsequent presentations. Id. ¶¶ 131–144.
        On June 12, 2014, Abengoa launched the Abengoa Yield IPO, raising gross proceeds of
$828.7 million. Id. ¶ 122.1




1
 Although Abengoa was initially a 71.1% owner of Abengoa Yield, it slowly reduced its stake so as to raise
hundreds of millions of euros of capital. Id. ¶ 123.




                                                        5
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 6 of 46




           7e Greenﬁeld Bonds
       At a strategy update breakfast on September 3, 2014, Abengoa announced that the

company was transitioning to an “asset-light” business model, aimed at generating cash
throughout the lifecycle of construction projects. Id. ¶¶ 145–46. his was due in part to
investors’ concerns about Abengoa’s balance sheet. Id. ¶ 145. To achieve the “asset-light”
model, Abengoa would create a subsidiary—Abengoa Greenﬁeld, S.A. (“Abengoa Greenﬁeld”),
which would then secure short-term “bridge” ﬁnancing from Abengoa’s external partners for the
beginning stages of new projects. Id. ¶ 146. According to the new model, completed projects
would be sold to Abengoa Yield, and Abengoa would reinvest a portion of those proceeds in new
projects via Abengoa Greenﬁeld. Id. ¶ 147. Analysts and investors were optimistic about the
new model. Id. ¶ 148.
       On September 22, 2014, Abengoa announced that Abengoa Greenﬁeld would issue €500
million in bonds (the “Greenﬁeld Bonds”). Id. ¶ 149. Abengoa represented that the company
would secure the bonds, and that it “intended to classify” the bonds as corporate recourse debt
“upon issuance.” Id. ¶ 151. Abengoa would use the proceeds from the oﬀering to ﬁnance certain
projects “until the long-term funds associated with those projects are obtained,” while
“optimizing ﬁnancial costs.” Id. ¶ 149. he bonds were oﬀered in two tranches (one in euros
and one in U.S. dollars), both set to mature in 2019. Id. ¶ 150. he oﬀering closed on September
30, 2014. Id.
           7e November 2014 Disclosures
       In November 2014, Abengoa made a series of disclosures related to its debt
characterization and other practices (the “November 2014 Disclosures”). On November 12,
2014, Abengoa announced its ﬁnancial results for the nine months ending on September 30,
2014. Id.¶ 152. Abengoa reported that EBITDA had risen 24% year-over-year, and that its
corporate leverage ratio was 2.1x, a .4x reduction from the previous quarter. Id. In a conference
call with analysts later that day, Sanchez Ortega reiterated optimism about the company’s cash
ﬂow and liquidity. Id. ¶¶ 152–156.



                                                6
             Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 7 of 46




           During the call, an HSBC analyst sought clariﬁcation with regards to the Greenﬁeld
Bonds, noting that they did not seem to be included in Abengoa’s reported corporate leverage
ratio. Id. ¶ 157. Zubiria Furest then revealed that Abengoa had classiﬁed the Greenﬁeld Bond as
non-recourse debt, under the category “nonrecourse ﬁnancing in process,” which was excluded
from the corporate leverage ratio. Id. When a Barclays analyst made the same observation—
noting that “obviously the greenﬁeld bonds . . . are the same as the other debts guaranteed by
Abengoa. And yet, you’re not including it in the corporate debt. I just want to understand
why.”—Zubiria Furest stated that the bonds were “classiﬁed in a diﬀerent bucket. . . . It is
preoperational nonrecourse debt. And that is accounted for as what we call nonrecourse debt . . .
.” Id. ¶ 158. According to Plaintiﬀs, analysts and investors were “stunned” to learn that the
Greenﬁeld Bonds had been categorized this way, citing a Lucror Analytics report issued on

November 13, 2014 and a Fitch Ratings report issued on November 14, 2014. Id. ¶¶ 159–160.
he price of Abengoa ADSs fell nearly 50% over the next three trading days, from $17.59 per
ADS to $8.83 per ADS. Id. ¶ 161.
           On Monday, November 17, 2014, Abengoa held another call in an eﬀort to repair its
credibility. Id. ¶¶ 162–63. he company revealed that Abengoa accounted for a total of €1.595
billion (including the €500 million Greenﬁeld Bonds) as “non-recourse debt in process.” Id.
¶ 163. After including “non-recourse debt in process,” Abengoa’s corporate leverage ratio was

3.9x. Id. ¶ 164. Zubiria Furest also disclosed that Abengoa did not characterize “approximately
€1 billion of cash linked to supplier payments that is set aside on collateral accounts” as debt. Id.
Regardless, Sanchez Ortega and Zubiria Furest2 continued to highlight Abengoa’s sound liquidity
position. Id. ¶¶ 165–67. Analysts and investors continued to criticize the company, including in
a Santander analyst report issued on November 17, 2014 and in a November 18, 2014 Reuters
article. Id. ¶¶ 168–69.




2
    Zubiria Furest resigned from her position two months later, on January 19, 2015. Doc. 88 ¶ 257.



                                                           7
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 8 of 46




             Subsequent Reports and Transactions
       hroughout 2015, Abengoa continued to report that it had a healthy level of liquidity and

was poised to generate positive cash ﬂow and described its 2014 operating performance as
“strong.” Id. ¶¶ 171–189. Despite these assurances, on May 8, 2015, Abengoa borrowed 95
million Class B shares from its majority shareholder, worth approximately €275 million. Id.
¶¶ 190–91. On the same day, Abengoa agreed to subscribe to 51% of a $670 million capital
increase announced by Abengoa Yield, designed to fund the acquisition of four solar power
assets owned by Abengoa. Id. ¶ 192. Analysts questioned the timing of these transactions,
noting that it would be “surprising and worrying” if the shares were used to access the funding.
Id. ¶ 193.
       On May 14, 2015, Abengoa announced its ﬁnancial results for the quarter ending March
31, 2015, stating that it had “completed a crucial transformation of Abengoa’s business model,”
reporting a corporate leverage ratio of 2, and emphasizing its liquidity position. Id. ¶ 194–199.
       On May 19, 2015, Sanchez Ortega resigned from his position as CEO, but continued as
non-executive First Vice Chairman and joined Abengoa’s International Advisory Board. Id.
¶ 244. Abengoa stated that his decision was for “strictly personal reasons.” Id. A report issued
by Canaccord Genuity that day noted that the timing of Sanchez Ortega’s resignation as
surprising, as the company had only recently implemented its new business model. Id. ¶ 245. In
an interview with a Spanish newspaper the next day, Sanchez Ortega explained that he was
leaving for personal and health reasons, citing his heart surgery in 2012. Id. ¶¶ 246–47. He was
replaced by Santiago Seage. Id. ¶ 27.
       On June 29, 2015, Abengoa’s subsidiary, Abengoa Concessions Investment Limited
(“Abengoa Concessions”), entered into a margin loan facility agreement pursuant to which it was

permitted to borrow up to $200 million. Id. ¶ 200. It posted as collateral a 14% stake in
Abengoa Yield, which was reportedly worth approximately $450 million. Id. ¶ 201.
       On July 6, 2015, Sanchez Ortega joined BlackRock, Inc. (“BlackRock”), “one of the
world’s largest asset managers, as the Head of Strategic Development for the Latin American



                                                 8
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 9 of 46




Infrastructure Investment Group, but allegedly continued to have access to material non-public
information regarding Abengoa. Id. ¶¶ 248, 250–251. Shortly thereafter, two BlackRock
subsidiaries began acquiring large short positions against Abengoa. Id. ¶¶ 249, 252.
       Only July 16, 2015, Abengoa announced that it had sold all of its Class B shares in
treasury stock to raise €97.6 million. Id. ¶ 204. his further raised suspicions, as stated in a July
17, 2015 Reuters article and a BPI analyst report issued on the same day. Id. ¶¶ 205–207.
However, on July 23, 2015, Abengoa held a conference call in which it reaﬃrmed that
decreasing debt was a key priority and that its recent credit upgrade by S&P would help achieve
this goal. Id. ¶ 208.
           July 31, 2015 Disclosures
       On Friday, July 31, 2015, Abengoa issued a press release announcing its ﬁnancial results
for the six months ending on June 30, 2015. Id. ¶ 209. Once more, the company reported a
“strong business performance.” Id. Later that day, Abengoa held a conference call with analysts
and investors to discuss these results. During that call, Plaintiﬀs allege that “defendants ﬁnally
began to reveal the dire ﬁnancial situation that the Company was facing, but continued to
misrepresent the Company’s plans to access the capital markets for additional ﬁnancing.” Id.
¶ 211. For example, the company announced that it was reducing its corporate free cash ﬂow
guidance from €1.4 billion to between €600 million and €800 million. Id. It also announced that
it was planning to divest €400 million worth of assets. Id. ¶ 212.
       However, company executives continued to represent that Abengoa was in an adequate
position with respect to its liquidity. Id. ¶¶ 213–16. Analysts on the call asked speciﬁcally
whether the company was adequately funded. Id. ¶ 217. Seage stated that Abengoa had “no plan
. . . to tap the capital markets in any manner.” Id. ¶¶ 217–18.

       Yet, the very next business day, on Monday, August 3, 2015, Abengoa announced that it
was doing just that, seeking shareholder approval of a capital increase with preemptive rights of
€650 million and asset divestitures totaling €500 million. Id. ¶ 220. he company stated that
these “signiﬁcant actions” were necessary to “reduce corporate debt” and “reinforce [Abengoa’s]


                                                 9
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 10 of 46




balance sheet.” Id. Plaintiﬀs allege that analysts and investors were “stunned,” citing to reports
and articles by Canaccord Genuity, Citi, and Bloomberg. Id. ¶¶ 222–25. he price of Abengoa’s
ADSs fell nearly 30%, from a closing price of $11.06 per share on July 31, 2015 to $7.75 per
share on August 3, 2015. Id. ¶ 226. he price fell an additional $1.75 per share the following
trading day, resulting in losses of $8.1 billion in market capitalization and approximately $837
million in ADS market share. Id.
           Post-Class Period Allegations
       On November 8, 2015, Abengoa announced that Gonvarri Corporacion Financiera
(“Gonvarri”), a Spanish investment ﬁrm, had agreed to invest €350 million in connection with
Abengoa’s planned capital increase. Id. ¶ 228. However, it announced that Gonvarri cancelled
that agreement just a couple of weeks later, on November 25, 2015. Id. ¶ 229. On November 25,
2015, Abengoa announced that it was ﬁling for preliminary creditor protection under the Spanish
Insolvency Law, which allowed it four months to reach an agreement with its creditors. Id.
¶¶ 227, 229. Seage resigned from his position on November 27, 2015. Id. ¶ 231. Between
February 24, 2016 and April 7, 2016, dozens of Abengoa’s U.S.-based aﬃliates ﬁled for Chapter
11 bankruptcy protection. Id. ¶ 237.
       In March 2016, Spanish prosecutors and investors ﬁled a case against Sanchez Ortega
and others for misrepresenting Abengoa’s ﬁnancial statements. Id. ¶ 254. hat case remains
ongoing. Id. At an unspeciﬁed time, Sanchez Ortega was also named as a defendant in a lawsuit
ﬁled by Abengoa bondholders alleging that he had committed insider trading in connection with
BlackRock’s short positions. Id. ¶ 253. he Second Amended Complaint is silent as to the
outcome of that litigation. Id.
       On March 10, 2016, Abengoa announced that it had reached a preliminary debt-

restructuring agreement with its creditors. Id. ¶ 233. On March 28, 2016, Abengoa ﬁled for
bankruptcy protection pursuant to Chapter 15 of the U.S. Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware. Id. ¶ 234. he Mercantile Court of Seville no. 2
(the “Spanish Bankruptcy Court”) approved the agreement between Abengoa and its creditors,


                                                10
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 11 of 46




allowing it seven months to restructure. Id. ¶ 235. he Bankruptcy Court in Delaware
recognized this as the controlling proceeding pursuant to 11 U.S.C. § 1517, and temporarily
stayed the case. Id. ¶ 236. Abengoa’s ADSs and Class B shares were delisted from the
NASDAQ the next day, on April 28, 2016. Id.
       Both of Abengoa’s bankruptcy proceedings concluded in mid-2019, and Abengoa now
operates according to a court-approved reorganization plan. Id. ¶ 238.
           Procedural History
       Plaintiﬀ Michael Francisco, individually and on behalf of all others similarly situated,
ﬁrst ﬁled his complaint bringing Exchange Act claims against Abengoa, Seage, Sanchez Ortega,
Zubiria Furest, and Ignacio Garcia Alvear (Zubiria Furest’s successor, Doc. 88 ¶ 29), on August
10, 2015. Doc. 1. In a related case, Daniel LaMoureaux, individually and on behalf of all others
similarly situated, ﬁled suit against the same parties on September 3, 2015. No. 15 Civ. 6971,
Doc. 1. On October 9, 2015, husband and wife Jesse and Arlette Sherman, moved to consolidate
the actions and for appointment as lead plaintiﬀs. Doc. 5. PAMCAH-UA Local 675 Pension
Fund similarly moved on October 9, 2015. Doc. 8. On May 24, 2016, the Court granted the
motions to consolidate and the Sherman’s motion for appointment as lead plaintiﬀs, and denied
the pension fund’s. Doc. 19. he Shermans, together with PAMCAH-UA Local 675 Pension
Fund, ﬁled a First Amended Complaint on August 2, 2016, seeking relief under both the
Exchange Act and the Securities Act and naming as defendants Abengoa, twenty-one individuals,
and, for the ﬁrst time, the Underwriter Defendants. Doc. 31.
       On September 10, 2019, Abengoa wrote to advise the Court that its Chapter 15 case had
been closed on August 21, 2019. Doc. 83; see In re Abengoa, S.A., et al., No. 16-10754 (LSS)
(D. Del. Bankr.) (No. 217). In a joint status report, Plaintiﬀs advised the Court that they intended

to submit an amended pleading and that they did not intend to serve or pursue claims against the
individual defendants who had not yet been served. Doc. 87. As such, the only Defendants
remaining in the case were Abengoa, the Underwriter Defendants, Sanchez Ortega, and
Hansmeyer. Id.


                                                11
            Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 12 of 46




           Plaintiﬀs ﬁled the Second Amended Complaint on October 28, 2019. Doc. 88. Before
the Court are motions to dismiss this complaint brought by the Underwriter Defendants, Doc.
109, Sanchez Ortega, Doc. 113, and Abengoa, Doc. 115. hough Hansmeyer was served on
September 8, 2016, he has not appeared in this action. Doc. 79. At a teleconference on May 19,
2020, Plaintiﬀs indicated that they would seek leave to amend the complaint in the event that
Defendants’ motions were granted.
               Ue Second Amended Complaint
           Plaintiﬀs bifurcate their second amended complaint into two parts: (1) Securities Act
allegations; and (2) Exchange Act allegations.
               Securities Act Allegations
           In support of their Securities Act claims, Plaintiﬀs allege that two sets of statements in the
Registration Statement were false and misleading. he ﬁrst set includes statements regarding the
Company’s approach to ﬁnancing construction projects, speciﬁcally: (1) “his strong cash
position also assists in bidding for larger projects”; (2) “We incur corporate debt to ﬁnance our
investments, acquisitions and general purpose requirements”; and (3) “[W]e do not commit to
any projects that we have been awarded prior to securing long-term ﬁnancing.” Doc. 88 ¶ 52.
Plaintiﬀs allege that these were inaccurate and incomplete statements of material fact because
Abengoa used “erroneous ﬁnancial statements to strengthen the appearance of the Company’s
operations and ﬁnances,” which, in turn, “enabled Abengoa to improperly secure funding for
projects and bid successfully on contracts.” Id. ¶ 53. Speciﬁcally, Plaintiﬀs allege that Abengoa
provided its external auditors with materially inaccurate information through a system of “double
books” including an “SAP”3 software system and a separate online accounting system. Id. ¶ 54.
When these systems contained discrepancies—which they often did—employees manually
changed the “SAP” entries, often resulting in inﬂated proﬁts which were then used to obtain
“hundreds of millions of dollars in ﬁnancing.” Id. Additionally, Plaintiﬀs allege that Abengoa



3
    SAP AG is a software corporation best known for its business management software. Doc. 88 ¶ 80 n.1.



                                                         12
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 13 of 46




overstated its ﬁnancial position and improperly secured lines of credit by recording false
percentages of completion on various projects, “which enabled Abengoa to recognize material
amounts of revenue prematurely.” Id. ¶ 55. Plaintiﬀs allege that this behavior occurred prior to,
during, and after the oﬀering and that Defendants were negligent in failing to disclose this. Id.
¶ 56.
        he second set of allegedly false and misleading statements also concern Abengoa’s
“percentage-of-completion” accounting policy. Speciﬁcally, Plaintiﬀs allege that the following
statement was inaccurate:
           We have established over the years, a robust project management and con-
           trol system, with periodic monitoring of each project. his system is based
           on the long-track experience of the Group in constructing complex infra-
           structures and installations. As far as practicable, we apply past experience
           in estimating the main elements of construction contracts and rely on objec-
           tive data such as physical inspections or third parties [sic] conﬁrmations.
Id. ¶ 57. Plaintiﬀs again allege that Abengoa routinely recognized construction contract revenue
prematurely, and that, in addition to helping Abengoa secure lines of credit, this behavior also
violated its stated accounting policy. Id. Plaintiﬀs allege that this practice was ongoing at the
time of the oﬀering. Id.
           Exchange Act Allegations
        In support of its Exchange Act claims, Plaintiﬀs claim the falsity of numerous statements.

First, they reiterate the falsity of the above Registration Statement and other statements based on
the same theories of Abengoa’s misrepresentation of its ﬁnancial statements and its divergence
from its “percentage-of-completion” accounting policy. Id. ¶¶ 104–11, 117, 121, 130, 135, 140,
144, 156, 167, 176, 184, 189, 199, 210. hey also allege that the Registration Statement
contained a third category of false representations about its debt and liquidity. Id. ¶ 104.
Plaintiﬀs maintain that these and several other statements made by Defendants during the class
period about Abengoa’s leverage, cash ﬂow and EBIDTA were materially false and misleading
because Abengoa misrepresented its liquidity by:
           (i) categorizing a portion of its recourse debt as “non-recourse” debt—even
           though such debt was guaranteed by Abengoa; and (ii) failing to


                                                 13
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 14 of 46




            characterize as debt funds the Company owed to banks for supplier pay-
            ments, in order to report more favorable leverage ratios that exceeded the
            ratios required by the Company’s debt covenants.
See, e.g., id. ¶¶ 104, 117, 121, 127, 130, 135, 140, 144, 156. Plaintiﬀs also allege that
Defendants misled the market about Abengoa’s liquidity and cash ﬂow by intentionally delaying
supplier payments, refusing to pay contractors, and “pocketing funds” that should have been paid
to legitimate subcontractors. Id. ¶¶ 104, 117, 121, 130, 135, 140, 144, 156, 167, 176, 184, 189,
199, 210. With respect to the latter claim, Plaintiﬀs allege that Abengoa created “shell” U.S.
subsidiaries, which it then hired as subcontractors because it was required to hire U.S.

subcontractors as a condition of receiving certain federal funds. Id. ¶¶ 91–92. In fact, however,
those subsidiaries hired other subcontractors to perform the work required at a lower cost. Id.
¶ 91. Speciﬁcally, Plaintiﬀs allege that Abengoa used this tactic at its “Mojave” solar project in
California, as well as at others. Id. ¶ 92. Plaintiﬀs further maintain that, after the July 2015
disclosures, Defendants were actively planning to raise capital, in spite of indications to the
contrary, id. ¶ 210, and that they continued to materially misrepresent their liquidity situation, id.
¶ 218.
            Conﬁdential Witnesses
         In support of their allegations, Plaintiﬀs rely on information obtained from three
conﬁdential witnesses, all of whom were former Abengoa employees. “FE1” was the Director of

Human Resources at Abiensa EPC (“Abiensa”), an Abengoa subsidiary in the United States,
from August 2010 through March 2013. Id. ¶ 75. FE1 maintains that she heard that Abengoa
maintained two sets of books from employees in the Abiensa accounting department. Id. ¶ 79.
She also reports that Abengoa held training sessions during which managers were taught to reject
supplier invoices for the purpose of delaying payments, and that Abengoa routinely refused to
pay contractors, forcing them to ﬁle liens and ultimately settle their claims in arbitration for far
less that what was owed. Id. ¶¶ 88, 90. FE1 learned this information through exit interviews,
including an interview with one of Abiensa’s internal auditors “who resigned because he had
been directed to sign-oﬀ on false ﬁnancial reports.” Id. ¶ 55. According to FE1, the internal



                                                  14
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 15 of 46




auditor told her that he had expressed concerns to Abiensa’s CFO, Santiago Duran, but was
instructed to “shut the f—k up and just sign” the reports. Id. ¶ 96. FE1 approached Duran to
discuss the issue, but was brushed oﬀ and ultimately had to send an email to memorialize the
report. Id. ¶ 97. FE1 also states that the allegedly false reports were presented to various
lenders, which she learned during leadership meetings that she attended. Id. ¶ 98. FE1
ultimately resigned due to stress caused by knowing about Abengoa’s accounting irregularities.
Id. ¶ 75.
        “FE2” is “a former Abengoa employee who had broad oversight for accounting and
ﬁnancial reporting at several of Abengoa’s U.S. subsidiaries.” Id. ¶ 76. He or she also claims
that the subsidiaries he or she was responsible for maintained a set of books that were shown to
external auditors and a separate set of books for internal use, and that the information presented

to external auditors was regularly falsiﬁed. Id. ¶ 79. Additionally, FE2 “was aware of instances
in which Abengoa intentionally ignored accounting principles in order to knowingly inﬂate
proﬁts.” Id. ¶ 85. He or she believed that the executives at Abengoa’s U.S. subsidiaries were
aware of these irregularities but were acting at the direction of the leadership in Spain. Id. ¶ 87.
FE2 claims to have resigned when asked to sign oﬀ on false ﬁnancial statements. Id. ¶ 76.
        “FE3” was a Senior Staﬀ Accountant at Abengoa’s corporate oﬃce in Chesterﬁeld,
Missouri from June 2013 through July 2014, where she was responsible for accounting functions

at Abiensa. Id. ¶ 77. FE3 also reports that she “believed” that Abengoa maintained a second set
of books. Id. ¶¶ 54, 80. FE3 was responsible for making sure that the numbers in the SAP
system and the corporate online system matched. Id. ¶ 81. She reports that, on some occasions,
the numbers in Abengoa’s corporate online system were higher than the numbers in the SAP
system. Id. ¶ 82. When this happened, she would have to move costs and expenses around in
the SAP system to match the corporate system. Id. When FE3 brought up these discrepancies to
her CFO, Juan Callesi, he “attempted to make excuses for the discrepancies, such as blaming
them on exchange rates.” Id. ¶ 84. FE3 also reports that Abengoa had a “cumbersome” process




                                                 15
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 16 of 46




for approving invoices, and that this often resulted in delayed payments. Id. ¶ 89. FE3 maintains
that she resigned due to concerns about Abengoa’s ﬁnancial reporting. Id. ¶ 77.
II.    LEGAL STANDARD
           Rule 12(b)(6)
       Under Rule 12(b)(6), a complaint may be dismissed for “failure to state a claim upon
which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When ruling on a motion to dismiss
pursuant to Rule 12(b)(6), the Court must accept all factual allegations in the complaint as true

and draw all reasonable inferences in the plaintiﬀ’s favor. Koch v. Christie’s Int’l PLC, 699 F.3d
141, 145 (2d Cir. 2012). However, the Court is not required to credit “mere conclusory
statements” or “[t]hreadbare recitals of the elements of a cause of action.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “To survive
a motion to dismiss, a complaint must contain suﬃcient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at 570). A
claim is facially plausible “when the plaintiﬀ pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing
Twombly, 550 U.S. at 556). If the plaintiﬀ has not “nudged [his] claims across the line from
conceivable to plausible, [the] complaint must be dismissed.” Twombly, 550 U.S. at 570.
       In determining the motion to dismiss, the Court may “consider documents that are
referenced in the complaint, documents that the plaintiﬀs relied on in bringing suit and that are
either in the plaintiﬀs’ possession or that the plaintiﬀs knew of when bringing suit, or matters of
which judicial notice may be taken.” Silsby v. Icahn, 17 F. Supp. 3d 348, 354 (S.D.N.Y.
2014), aﬀ’d sub nom. Lucas v. Icahn, 616 F. App’x 448 (2d Cir. 2015) (summary order) (citing
Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)). he Court may “take judicial
notice of public disclosure documents that must be ﬁled with the [SEC] and documents that both
‘bear on the adequacy’ of SEC disclosures and are ‘public disclosure documents required by
law.’” Silsby, 17 F. Supp. 3d at 354 (quoting Kramer v. Time Warner, Inc., 937 F.2d 767, 773–74
(2d Cir. 1991)).


                                                 16
          Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 17 of 46




             Rule 9(b)
          A complaint alleging securities fraud must satisfy the heightened pleading requirements

of Federal Rule of Civil Procedure 9(b) and the Private Securities Litigation Reform Act
(“PSLRA”) by stating the circumstances constituting fraud with particularity. See, e.g., ECA &
Local 134 IBEW Joint Pension Trust of Chi. v. JP Morgan Chase Co., 553 F.3d 187, 196 (2d Cir.
2009) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 320–21 (2007)). hese
requirements apply whenever a plaintiﬀ alleges fraudulent conduct, regardless of whether
fraudulent intent is an element of a claim. Rombach v. Chang, 355 F.3d 164, 170–71 (2d Cir.
2004) (“By its terms, Rule 9(b) applies to ‘all averments of fraud.’” (quoting Fed. R. Civ. P.
9(b))).
          Speciﬁcally, Rule 9(b) requires that a securities fraud claim based on misstatements must
identify: (1) the allegedly fraudulent statements, (2) the speaker, (3) where and when the
statements were made, and (4) why the statements were fraudulent. See, e.g., Anschutz Corp. v.
Merrill Lynch & Co., Inc., 690 F.3d 98, 108 (2d Cir. 2012) (citing Rombach, 355 F.3d at 170).
Conditions of a person’s mind—such as malice, intent or knowledge—may be alleged generally,
however. Kalnit v. Eichler, 264 F.3d 131, 138 (2d Cir. 2001) (citing Fed. R. Civ. P. 9(b)). Like
Rule 9(b), the PSLRA requires that securities fraud complaints “‘specify’ each misleading
statement,” set forth the reasons or factual basis for the plaintiﬀ’s belief that the statement is
misleading, and “state with particularity facts giving rise to a strong inference that the defendant
acted with the required state of mind.” Dura Pharm., Inc. v. Broudo, 544 U.S. 336, 345 (2005)
(quoting 15 U.S.C. §§ 78u–4(b)(1), (2)); see also, e.g., Slayton v. Am. Express, Co., 604 F.3d
758, 766 (2d Cir. 2010).
          hese heightened pleading standards, when viewed together with the more general

standards applicable to Rule 12(b)(6) motions to dismiss under Twombly and Iqbal, make clear
that “plaintiﬀs must provide suﬃcient particularity in their allegations to support a plausible
inference that it is more likely than not that a securities law violation has been committed.” In re




                                                  17
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 18 of 46




Lululemon Sec. Litig., 14 F. Supp. 3d 553, 570 (S.D.N.Y. 2014), aﬀ’d, 604 F. App’x 62 (2d Cir.
2015) (citing ECA, 553 F.3d at 196).
III.   DISCUSSION
       Before the Court are motions to dismiss the Second Amended Complaint in its entirety.
he Underwriter Defendants and Sanchez Ortega move to dismiss claims brought against them
pursuant to Sections 11 and 15 of the Securities Act; and Abengoa and Sanchez Ortega move to
dismiss claims brought against them pursuant to Sections 10(b) and 20(a) of the Exchange Act
and Rule 10b-5 promulgated thereunder. All defendants join and incorporate the others’ motions
to the extent applicable. Defendants also urge that any dismissal should be with prejudice. For
the following reasons, these motions are GRANTED in part, and Plaintiﬀs’ Second Amended
Complaint is dismissed without prejudice.
           Securities Act Claims
       In their Second Amended Complaint, Plaintiﬀs bring claims against the Underwriter
Defendants, Sanchez Ortega, and Hansmeyer pursuant to Section 11 of the Securities Act; and
against Sanchez Ortega and Hansmeyer pursuant to Section 15 of the Securities Act. Doc. 88
¶¶ 26, 59–72. “Section 11 of the Securities Act prohibits materially misleading statements or
omissions in registration statements ﬁled with the SEC.” In re Morgan Stanley Info. Fund. Sec.
Litig., 592 F.3d 347, 358 (2d Cir. 2010). “Section 15 . . . creates liability for individuals or
entities that ‘control[] any person liable’ under section 11 or 12.” Id. (citation omitted).
Plaintiﬀs allege that certain statements in the Registration Statement were false because: (1)
Abengoa used erroneous ﬁnancial statements to improperly secure funding for projects and to
bid successfully on contracts; and (2) Abengoa did not actually adhere to its stated “percentage
of completion accounting policy.” Doc. 88 ¶¶ 51–58. In particular, Plaintiﬀs focus on
allegations that Abengoa maintained a system of “double books,” and that when these two books
contained discrepancies, employees were instructed to manipulate one of the books, resulting in
inﬂated proﬁts. Id. ¶ 54. Abengoa also allegedly recorded false percentages of completion on
various projects, resulting in material amounts of revenue being recognized prematurely. Id.


                                                  18
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 19 of 46




¶ 55. Both Sanchez Ortega and Hansmeyer signed the Registration Statement and were allegedly
“control persons” by virtue of their positions at Abengoa. Id. ¶¶ 71–72.
        Both the Underwriter Defendants and Sanchez Ortega argue that these allegations should
be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6).4 he Underwriter Defendants
argue that Plaintiﬀs’ claims against them are both time-barred and conclusory. Sanchez Ortega
additionally argues that the claims against him must be dismissed because Plaintiﬀs have failed
to establish a primary violation and that, in any event, Plaintiﬀs have failed to properly allege
scienter as required for Section 11 claims. he Court addresses each of these arguments in turn.
             Timeliness
        Claims brought under Section 11 of the 1933 Act are subject to a one-year statute of
limitations, which begins to run upon “the discovery of the untrue statement or the omission, or
after such discovery should have been made by the exercise of reasonable diligence.” 15 U.S.C.
§ 77m. Notice of the untrue statements or omissions may be actual or constructive, i.e. inquiry
notice. Dodds v. Cigna Sec., Inc., 12 F.3d 346, 350 (2d Cir. 1993). For both actual and inquiry
notice, “a fact is not deemed ‘discovered’ until a reasonably diligent plaintiﬀ would have
suﬃcient information about that fact to adequately plead it in a complaint.” City of Pontiac Gen.
Emps.’ Ret. Sys. v. MBIA, Inc., 637 F.3d 169, 175 (2d Cir. 2011). Plaintiﬀs are charged with
knowledge of any fact that “a reasonably diligent plaintiﬀ would have discovered.” Id. at 174.
“In determining when a reasonable investor would have discovered the fraud, courts may take
judicial notice of ‘the fact that press coverage contained certain information, without regard to
the truth of [its] contents.’” Monroe Cty. Emps.’ Ret. Sys. v. YPF Sociedad Anonima, 15 F. Supp.
3d 336, 348 (S.D.N.Y. 2014) (quoting Rivas v. Fischer, 687 F.3d 514, 520 n.4 (2d Cir. 2012)).
          It is undisputed that the relevant date for evaluating the timeliness of the Securities Act

claims is August 2, 2016, when these claims and the Underwriter Defendants were added to the

4
  Merrill Lynch International also moves to dismiss or lack of proper service pursuant to Federal Rule of Civil
Procedure 12(b)(5). Doc. 109. Because the Court dismisses all claims against all of the Underwriter Defendants
pursuant to Rule 12(b)(6), it does not reach the issue of whether service was properly eﬀectuated on Merrill Lynch
International.



                                                        19
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 20 of 46




litigation for the ﬁrst time. Doc. 31. he Underwriter Defendants argue that the one-year statute
of limitations on Plaintiﬀs’ Section 11 claims began to run in November 2014, when Plaintiﬀs
allege that Abengoa made a series of disclosures related to its debt characterization and ﬁnancing
practices. Because Plaintiﬀs failed to bring the relevant claims before November 2015, then, the
Underwriter Defendants argue that these claims are time-barred. Plaintiﬀs, on the other hand,
maintain that they were not put on notice of their claims until August 3, 2015, when Abengoa
“abruptly announced a dire need for capital” and investors were able to “piece together enough
information to deduce that Defendants violated the Securities Act by concealing a severe
liquidity and debt crisis.” Doc. 122 at 17. he Court agrees with the Underwriter Defendants.
       In their complaint, Plaintiﬀs identify three statements in the Registration Statement that
were allegedly false for purposes of their Securities Act claims: (1) “[Abengoa’s] strong cash

position . . . assists in bidding for large projects”; (2) “[A]bengoa incur[s] corporate debt to
ﬁnance [its] investments, acquisitions and general purpose requirements”; and (3) “[Abengoa]
do[es] not commit to any projects that [it] has been awarded prior to securing long-term
ﬁnancing.” Doc. 88 ¶ 52. he Underwriter Defendants posit that the November 2014 disclosures
put Plaintiﬀs on notice that they could pursue a Securities Act claim based on at least two
theories. First, the disclosures put Plaintiﬀs on notice that Abengoa “had guaranteed a series of
bonds used to ﬁnance ongoing construction projects, and categorized those debt instruments as

‘non-recourse ﬁnance in process.’” Doc. 110 at 10. In other words, the disclosures allegedly put
Plaintiﬀs on notice that Abengoa had misclassiﬁed a portion of its debt. Second, the disclosures
put Plaintiﬀs on notice that the statement that Abengoa does “not commit to any projects that we
have been awarded prior to securing long-term ﬁnancing” was inaccurate. Id. at 10–11.
       a. Misclassiﬁcation of Debt
       With respect to the Underwriter Defendants’ ﬁrst argument, there can be no doubt that the
November 2014 disclosures clearly put Plaintiﬀs on notice of Abengoa’s alleged
mischaracterization of debt, nor do Plaintiﬀs seriously dispute this. For example, during a
November 12, 2014 conference call, an analyst asked why “the green[ﬁeld] bond[s]” did not


                                                  20
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 21 of 46




seem to be included in the reported corporate leverage ratio. Doc. 88 ¶ 157. Zubiria Furest
responded that Abengoa had reclassiﬁed the Greenﬁeld Bond as non-recourse debt. Id.
According to the Second Amended Complaint, “[a]nalysts and investors were stunned to learn
that Abengoa had reclassiﬁed the Greenﬁeld Bonds as non-recourse debt on September 30, 2014
. . . in order to report a lower corporate leverage ratio in the Company’s third quarter ﬁnancial
statements, and questioned the Company’s reporting of its debt and leverage ﬁgures.” Id. ¶ 159.
he complaint goes on to note that this revelation was the subject of several analyst reports and
that “the price of Abengoa ADSs fell nearly 50% over the next three days, on heavy trading
volume, as the market digested the adverse announcements.” Id. ¶¶ 159–161 (emphasis in
complaint).
        But as Plaintiﬀs correctly note, their Securities Act claims are not based on Abengoa’s

misclassiﬁcation of debt. Doc. 88 ¶¶ 46–58. “In order for the statute of limitations to begin
running, disclosures do not have to ‘perfectly match the allegations that a plaintiﬀ chooses to
include in its complaint.’” Emerson v. Mut. Fund Series Trust, 393 F. Supp. 3d 220, 240
(E.D.N.Y. 2019) (quoting In re Magnum Hunter Res. Corp. Sec. Litig., 26 F. Supp. 3d 278, 302
(S.D.N.Y. 2014)). Yet, “the disclosures still must ‘relate [] directly to the misrepresentations and
omissions’ that are alleged.’” Id. (quoting Staehr v. Hartford Fin. Serv. Grp., Inc., 547 F.3d 406,
427 (2d Cir. 2008)). hough Plaintiﬀs’ First Amended Complaint included a Securities Act claim

based on allegations of debt mischaracterization, see Doc. 31 ¶¶ 47–49, Plaintiﬀs have now
opted to pursue other theories,5 omitting any mention of Abengoa’s debt practices from their
Securities Act claims and allegations. he Underwriter Defendants have not identiﬁed any
alleged misstatements or omissions in Plaintiﬀs’ Second Amended Complaint that relate either
directly or indirectly to Abengoa’s debt practices. As such, the November 2014 disclosures about
these debt practices did not trigger the beginning of the statute of limitations for Plaintiﬀs’
current Securities Act claims.

5
 Namely, that Abengoa used erroneous ﬁnancial statements to improperly secure funding and that it failed to abide
by its stated accounting policy.



                                                       21
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 22 of 46




       b. Commitment to Projects
       Plaintiﬀs did, however, choose to pursue a Securities Act claim alleging the falsity of the

statement, “[Abengoa] do[es] not commit to any projects that [it] has been awarded prior to
securing long-term ﬁnancing.” Doc. 88 ¶¶ 52–53. According to Plaintiﬀs’ own pleadings and
arguments, the November 2014 disclosures squarely put Plaintiﬀs on notice of this alleged
misstatement. On the November 12 Conference Call, Zubiria Furest, explained that because the
Greenﬁeld Bonds were “project related and cannot be used for any other purpose other than to
bridge a nonrecourse project,” they were “categorized under nonrecourse ﬁnancing.” Doc. 111,
Ex. 2 at 17. Zubiria Furest further explained that
           [W]hat we have done here is replaced the need to be closing bridge loans
           every six, nine months on a project-by-project basis, and . . . waiting for
           sometimes even a year to be able to start working on a project because we’re
           waiting to close bridge ﬁnancing . . . [s]o, for that reason and because the
           only purpose, the only use of proceeds for the green bond can be to ﬁnance
           eligible green projects, it cannot be touched for anything else. It could not
           be taken to the corporate for general corporate purposes. he accounting
           for that is diﬀerent than on . . . a regular bond . . . It is, for accounting
           purposes, classiﬁed in a diﬀerent bucket. In a way, it’s like preoperational
           debt. It is preoperational nonrecourse debt.
Id. at 27. On the November 17 Conference Call, Sanchez Ortega explained that the Greenﬁeld
Bonds were “guaranteed by Abengoa even if [their] designation was ‘non-recourse in process.’”
Doc. 122 at 13. According to Plaintiﬀs, “Ortega also reiterated that all bridge loans Abengoa
ever used had been quickly and successfully converted to long term non-recourse ﬁnancing.” Id.
at 14. Plaintiﬀs state that “Ortega also indicated that the non-recourse in process debt was used
as a type of revolving facility bridge loan, until long-term ﬁnancing was in place for a project,
then it moved on to ﬁnance another project.” Id. at 14 n.9. In other words, the “non-recourse
debt in process” was inherently short-term and was being used speciﬁcally to ﬁnance projects so

that Abengoa would not need to “clos[e] bridge loans every six, nine months on a project-by-
project basis, and . . . wait[] for sometimes even a year to be able to start working on a project
because [it was] waiting to close bridge ﬁnancing.” Doc. 111, Ex. 2 at 27. hese statements
squarely disclosed the very falsity that Plaintiﬀs now allege in their complaint.



                                                 22
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 23 of 46




       Plaintiﬀs’ argument that the November 2014 disclosures relate exclusively to the
Greenﬁeld Bonds, which were not issued until September 2014, is unavailing. he November
2014 disclosures establish that Abengoa had been using non-recourse debt to provide bridge
loans for at least twelve years. Doc. 111, Ex. 3 at 5. hey also disclose that at the time of the
oﬀering, Abengoa had €591 million of guaranteed debt classiﬁed as non-recourse debt in
process. Doc. 111, Ex. 4 at 9–10. Plaintiﬀs themselves include statements by Abengoa in their
brieﬁng indicating that “the rationale for the ‘non-recourse in progress’ category ‘has been
explained in our annual ﬁnancial statements since 2002.’” Doc. 122 at 14 (citation omitted).
Moreover, in other brieﬁng, Plaintiﬀs argue that in the November 2014 disclosures “in addition
to the . . . Greenﬁeld Bonds, Abengoa admitted to misclassifying more than €1 billion of
additional recourse debt it had guaranteed.” Doc. 121 at 8–9 (citation omitted). In that same

brief, Plaintiﬀs assert that during the Class Period, which dates back to before the oﬀering,
“Abengoa misrepresented its overall solvency by misclassifying recourse debt as non-recourse
debt and artiﬁcially inﬂating its revenues. Id. at 31 (citation omitted). Plaintiﬀs’ complaint
supports this proposition, with allegations that the November 2014 disclosures “revealed that
Abengoa accounted for a total of €1.595 billion (including the €500 million Greenﬁeld Bonds) as
so-called ‘non-recourse debt in process’ – thereby excluding such debt from the Company’s
corporate leverage ratio – even though the debt was guaranteed by Abengoa.” Doc. 88 ¶ 163.

Plaintiﬀs’ own arguments and allegations clearly establish that the November 2014 disclosures
related to debt that predated the Greenﬁeld Bonds and that existed at the time of the oﬀering.
          Plaintiﬀs also suggest that the November 2014 disclosures were insuﬃcient to put
them on notice of their claim because “the commentary at the time was inconclusive and did not
outweigh Abengoa’s steadfast assurances.” Doc. 122 at 15 (citation omitted). Although
Abengoa’s purported reassuring statements may have (though unlikely) alleviated some
investors’ concerns regarding its debt practices, Plaintiﬀs do not argue, nor could they, that these
statements disavowed Abengoa’s short-term recourse ﬁnancing for projects.




                                                 23
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 24 of 46




       Because the November 2014 Disclosures were suﬃcient to put Plaintiﬀs on notice of
their allegations that the Registration Statement was false, their Section 11 claims are barred by
the one-year statute of limitations. See, e.g., Freidus v. Barclays Bank PLC, 734 F.3d 132, 138
(2d Cir. 2013) (ﬁnding that corrective disclosures provided “precisely the information Barclays
should have disclosed earlier such that Lead Plaintiﬀs should have discovered their alleged
claims on the dates of those disclosures” (internal quotation marks and citation omitted)); Pa.
Pub. Sch. Emps.’ Ret. Sys. v. Bank of Am. Corp., 874 F. Supp. 2d 341, 365 (S.D.N.Y. 2012)
(ﬁnding that plaintiﬀs “need not have notice of all the misconduct it alleges in the Complaint to
trigger” the limitations period).
           Failure to State a Claim
       In any event, the Second Amended Complaint also fails to state a Securities Act claim.
“Although limited in scope, Section 11 places a relatively minimal burden on a plaintiﬀ.”
Herman & MacLean v. Huddleston, 459 U.S. 375, 382 (1982).
           So long as a plaintiﬀ establishes one of the three bases for liability under
           [the Securities Act]—(1) a material misrepresentation; (2) a material omis-
           sion in contravention of an aﬃrmative legal disclosure obligation; or (3) a
           material omission of information that is necessary to prevent existing dis-
           closures from being misleading—then, in a Section 11 case, “the general
           rule [is] that an issuer’s liability . . . is absolute.”
Litwin v. Blackstone Grp., L.P., 634 F.3d 706, 715–16 (2d Cir. 2011) (internal citations omitted).

“[Section 11] was designed to assure compliance with the disclosure provisions of the
[Securities] Act by imposing a stringent standard of liability on the parties who play a direct role
in a registered oﬀering.” Herman & MacLean, 459 U.S. at 381–82. A misstatement or omission
is material if “a reasonable investor would have considered [it] signiﬁcant in making investment
decisions.” Ganino v. Citizens Utils. Co., 228 F.3d 154, 161–62 (2d Cir. 2000) (citations
omitted). “[A] complaint may not properly be dismissed . . . on the ground that the alleged
misstatements or omissions are not material unless they are so obviously unimportant to a
reasonable investor that reasonable minds could not diﬀer on the question of their importance.”




                                                 24
          Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 25 of 46




Id. (internal quotation marks omitted) (quoting Godlman v. Belden, 754 F.2d 1059, 1067 (2d Cir.
1985)).
          Here, Plaintiﬀs allege that Defendants violated the Securities Act because they used false
ﬁnancial statements, including a system of “double books” and a pattern of inﬂating the value of
certain projects, to secure funding and to successfully bid on contracts, and because Abengoa
failed to adhere to its “percentage of completion” accounting policy.
          Again, as with regard to their ﬁrst theory, Plaintiﬀs allege that three statements in the
Registration Statement were materially false: (1) “[Abengoa’s] strong cash position . . . assists in
bidding for large projects”; (2) “[A]bengoa incur[s] corporate debt to ﬁnance [its] investments,
acquisitions and general purpose requirements”; and (3) “[Abengoa] do[es] not commit to any
projects that [it] has been awarded prior to securing long-term ﬁnancing.” Doc. 88 ¶ 52.

Plaintiﬀs allege that these statements were false because Abengoa maintained a system of
“double books” and because Abengoa inﬂated the value of certain projects. It bases these
allegations primarily on the statements of two conﬁdential witnesses—FE1 and FE3. According
to FE1, Abengoa’s Director of Human Resources at Abiensa from August 2010 through March
2013, “[Abengoa’s] ﬁnancial statements recorded false percentages of completion on various
construction projects, which enabled Abengoa to recognize material amounts of revenue
prematurely.” Id. ¶ 55. According to FE3, a Senior Staﬀ Accountant who worked at the

company’s corporate oﬃce in Chesterﬁeld, Missouri from June 2013 through July 2014,
Abengoa’s two accounting systems often had discrepancies, which required manual
manipulations to reconcile. “he result of these manipulations often resulted in inﬂated proﬁts
which, in turn, were used by Abengoa to obtain hundreds of millions of dollars in ﬁnancing.” Id.
¶ 54.
          hese alleged misstatements or omissions have nothing to do with Abengoa’s acquisition
of corporate debt, or to Abengoa’s commitment to projects prior to securing long-term
ﬁnancing—nor do Plaintiﬀs argue as much. As to Abengoa’s “strong cash position,” Plaintiﬀs
argue that these facts show that Abengoa’s Registration Statement “failed to disclose a liquidity


                                                   25
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 26 of 46




crisis at Abengoa.” Doc. 122 at 8. However, Plaintiﬀs have wholly failed to identify any false
ﬁnancial statement. Nor have they described how or why such statements were untrue.
Similarly, FE1’s statements that “Abengoa overstated its ﬁnancial position by inﬂating the value
of certain projects,” fails to specify an example of any such project—and, moreover, is based
purely on second-hand knowledge. Doc. 88 ¶ 55.
       Neither Meyer v. JinkoSolar Holdings Co., 761 F.3d 245 (2d Cir. 2014), nor In re Vivendi,
S.A. Sec. Litig., 838 F.3d 223 (2d Cir. 2016)—to which Plaintiﬀs point to support—help their
cause. In Meyer, Plaintiﬀs were able to point to a report submitted to Chinese regulators that
showed that certain prospectus statements were false. 761 F.3d at 251. Vivendi is even further
aﬁeld. In that case, the Second Circuit considered the adequacy of a jury verdict ﬁnding that
upwards of ﬁfty statements supported a Securities Act violation. As the court found, [t]hat

individual alleged misstatements may relate to diﬀerent aspects of a larger problem does not
necessarily subvert a ﬁnding of fraud . . . .” 838 F.3d at 250. Indeed, “the problem that Vivendi
sought to conceal from the public was so vast, and touched upon so many aspects of its business,
that a few scattered misstatements would not have suﬃced to mask it.” Id. However, in that
case, there were many material facts that called Vivendi’s liquidity into question. his does
nothing to help Plaintiﬀs’ argument that their allegations are non-conclusory.
       Plaintiﬀs’ second theory fails for similar reasons. he Registration Statement represents

that Abengoa adhered to a “percentage-of-completion” policy, and had “established . . . a robust
project management and control system.” Doc. 88 ¶ 57. According to Plaintiﬀs, this was not
true because Abengoa routinely recorded incorrect percentages of completion so as to
prematurely recognize revenue. Id. ¶ 58. However, the complaint fails to identify a single
project that was aﬀected by Abengoa’s failure to abide by its “percentage of completion”




                                                26
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 27 of 46




accounting policy; nor does it state how such revenue was recognized prematurely, or how much
revenue was recognized prematurely. hese omissions are fatal to Plaintiﬀs’ claims.6
             Sanchez Ortega
        Plaintiﬀs also bring claims pursuant to Section 15 of the Securities Act against Sanchez
Ortega and Hansmeyer. Because the Court ﬁnds that Plaintiﬀs have failed to adequately plead a
Section 11 claim, it must dismiss Plaintiﬀs’ Section 15 claims as well. See In re Morgan Stanley
Info. Funds Secs. Litig., 592 F.3d at 358 (“hus, the success of a claim under section 15 relies, in
part, on a plaintiﬀ’s ability to demonstrate primary liability under sections 11 and 12.” (citation
omitted)); see also Jones v. Party City Holdco, Inc., 230 F. Supp. 3d 185, 192 (S.D.N.Y. 2017)
(ﬁnding that failure “to plead a primary violation under Section 11 or 12(a)(2), [means] plaintiﬀs’
Section 15 claims too must be dismissed”).
             Exchange Act Claims
        Plaintiﬀs bring for claims for violations of Section 10(b) of the Exchange Act and Rule
10b-5, promulgated thereunder, against Abengoa, Sanchez Ortega, and Hansmeyer, as well as
claims for violations of Section 20(a) against Sanchez Ortega and Hansmeyer. Doc. 88 ¶¶ 23,
277–84. Section 10(b) of the Securities Exchange Act of 1934 prohibits using or employing, “in
connection with the purchase or sale of any security . . . any manipulative or deceptive device or
contrivance,” 15 U.S.C. § 78j(b) (1934), while SEC Rule 10b-5, promulgated thereunder, creates
liability for a person who makes “any untrue statement of a material fact or . . . omit[s] to state a
material fact . . . in connection with the purchase or sale of any security.” In re OSG Sec. Litig.,
971 F. Supp. 2d 387, 397 (S.D.N.Y. 2013) (quoting 17 C.F.R. § 240.10b-5 (1951)). Rule 10b-5,
promulgated by the SEC to implement Section 10(b), “more speciﬁcally delineates what
constitutes a manipulative or deceptive device or contrivance.” Press v. Chemical Inv. Servs.



6
 Emps.’ Ret. Sys. v. Blanford, 794 F.3d 297 (2d Cir. 2015) and City of Omaha Police & Fire Ret. Sys. v. Evoquoa
Water Techs. Corp., 18 Civ. 10320 (AJN), 2020 WL 1529371 (S.D.N.Y. Mar. 30, 2020) can be distinguished on this
basis. In Blanford, for example, plaintiﬀs were able to point to speciﬁc contracts and describe speciﬁc practices.
794 F.3d at 301–302. Similarly, in City of Omaha, the plaintiﬀs identiﬁed speciﬁc contracts, methods, and amounts
of improperly recognized revenue. 2020 WL 1529371, at *20.



                                                        27
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 28 of 46




Corp., 166 F.3d 529, 534 (2d Cir. 1999). Under Rule 10b-5, it is unlawful for any person,
directly or indirectly, by the use of any means speciﬁed in Section 10(b):
           (a) To employ any device, scheme, or artiﬁce to defraud, (b) To make any
           untrue statement of a material fact or to omit to state a material fact neces-
           sary in order to make the statements made, in the light of the circumstances
           under which they were made, not misleading, or (c) To engage in any act,
           practice, or course of business which operates or would operate as a fraud
           or deceit upon any person, in connection with the purchase or sale of any
           security.
17 C.F.R. § 240.10b-5. Section 20(a) of the Exchange Act imposes liability on individuals who
control any person or entity that violates Section 10. See 15 U.S.C. § 78t(a). “To assert a prima
facie case under Section 20(a), a plaintiﬀ ‘must show a primary violation by the controlled
person and control of the primary violator by the targeted defendant, and show that the
controlling person was in some meaningful sense a culpable participant in the fraud perpetrated
by the controlled person.’” Bd. of Trs. of City of Ft. Lauderdale Gen. Emps.’ Ret. Sys. v. Mechel
OAO, 811 F. Supp. 2d 853, 882 (S.D.N.Y. 2011) (quoting S.E.C. v. First Jersey Sec., Inc., 101
F.3d 1450, 1472 (2d Cir. 1996)), aﬀ’d sub nom. Frederick v. Mechel OAO, 475 F. App’x 353 (2d
Cir. 2012) (summary order).
       Plaintiﬀs allege that Defendants repeatedly lied to investors about Abengoa’s debt, cash
ﬂow, and overall ability to continue operating. Doc. 121 at 13–18. For example, Abengoa and
Sanchez Ortega represented that the company was in “sound ﬁnancial health,” and had a “strong

liquidity” position due to its “strict ﬁnancial discipline.” Doc. 88 ¶¶ 105–106, 129, 142, 165,
174, 178. Plaintiﬀs allege that these statements were false and/or misleading because they
“cannot be reconciled with the egregious, widespread accounting fraud that was occurring within
Abengoa at the time these statements were made.” Doc. 121 at 13 (citing Doc. 88 ¶¶ 74–101
(“misclassifying debt, delaying payment of supplier invoices, prematurely recognizing revenue,
and maintaining false accounting records”)). Defendants argue that Plaintiﬀs lack standing to
pursue claims regarding Abengoa’s alleged debt mischaracterization, that their allegations fail to




                                                28
            Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 29 of 46




state a claim for a violation of the Exchange Act, and that Plaintiﬀs have failed to establish
control person liability for Sanchez Ortega. he Court considers each of these arguments in turn.
               Standing
           “It is axiomatic that a putative class representative must be able to individually state a
claim against defendants, even though he or she purports to act on behalf of a class.” In re
Merrill Lynch & Co. Research Reports Sec. Litig., 272 F. Supp. 2d 243, 255 (S.D.N.Y. 2003); see
also Ramos v. Patrician Equities Corp., 765 F. Supp. 1196, 1199 (S.D.N.Y. 1991) (“A plaintiﬀ,
including one who is seeking to act as class representative, must have individual standing to
assert the claims in the complaint against each defendant being sued by him.”) (citations
omitted). To establish standing, a plaintiﬀ must establish “a personal injury that is fairly
traceable to the defendant’s conduct and likely to be redressed by the requested relief.”
Retirement Bd. of the Policemen’s Annuity and Ben. Fund of the City of Chicago v. Bank of New
York Mellon, 775 F.3d 154, 159 (2d Cir. 2014) (citing Lujan v. Defenders of Wildlife, 504 U.S.
555, 560–61 (1992)). It is also well-established that “[w]ith respect to class representative
standing, . . . where . . . plaintiﬀs allege that their losses were the result of a sustained course of
conduct that propped up defendant’s stock price throughout the class period, the class may be
represented by an individual who purchased his shares prior to the close of the class period. In re
Vivendi Univeral, S.A. Sec. Litig., 242 F.R.D. 76, 87 (S.D.N.Y. 2007) (citations omitted).
           Abengoa argues that Plaintiﬀs lack standing to assert claims relating to Abengoa’s debt
categorization and leverage ratio calculations because they purchased their ADSs after a
correction of the alleged misstatements, i.e. the November 2014 disclosures, which were made
between November 12 and November 17, 2014. In particular, Lead Plaintiﬀs Jesse and Arlette
Sherman did not make their initial ADS purchases until November 18, 2014,7 Doc. 7, Ex. 1, and

Plaintiﬀ PAMCAH-UA Local 675 Pension Fund did not purchase its ADSs until April 6, 2015,
Doc. 12, Ex. 1. Plaintiﬀs argue that this is incorrect for two reasons: (1) because “the fraud that


7
    he purchases upon which Plaintiﬀs are suing were made later, between July 15 and July 22, 2015. Doc. 7, Ex. 2.



                                                         29
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 30 of 46




served to artiﬁcially inﬂate the price of Abengoa securities when they purchased their ADSs was
part and parcel of the same ‘sustained course of conduct’ that existed prior to and after their
purchases,” Doc. 121 at 30; and (2) because, while the November 2014 disclosures “raised
suspicions about [Abengoa’s] debt, analysts and investors continued to rely on Ortega’s
contemporaneous representations that Abengoa was in ‘sound ﬁnancial health’ due to its ‘strong
liquidity’ and that operations going forward would be ‘business as usual,’” id. at 32. he Court
ﬁnds neither of these arguments convincing.
        Plaintiﬀs’ ﬁrst argument is particularly unavailing. Although Plaintiﬀs now attempt to
cast the alleged debt mischaracterization as part and parcel of a larger scheme to conceal
Abengoa’s impending insolvency from the public, Doc. 121 at 31, this does not square with how
Plaintiﬀs have otherwise characterized Abengoa’s alleged debt mischaracterization and, in

particular, the November 2014 disclosures. For example, in their Securities Act brieﬁng,8
submitted simultaneously to the Court, Plaintiﬀs argue that the November 2014 disclosures “do
not speak to Abengoa’s accounting manipulations, misstatements, or, its failure to adhere to the
‘percentage-of-completion’ accounting policy,” and were therefore insuﬃcient “to place them on
notice of these other issues.” Doc. 122 at 15. According to Plaintiﬀs’ very own arguments and
allegations, then, Abengoa’s alleged debt mischaracterization does not “implicate[] the ‘same set
of concerns’ as” Abengoa’s other alleged fraudulent conduct. Ontario Teachers’ Pension Plan

Bd. v. Teva Pharm. Indus. Ltd., No. 17 Civ. 558 (SRU), 2020 WL 1181366, at *13 (D. Conn.
Mar. 10, 2020). Indeed, they readily deny that these were “inter-related misstatements and
omissions.” Nicholas v. Poughkeepsie Sav. Bank/FSB, No. 90 Civ. 1607 (RWS), 1990 WL
145154, at *5–6 (S.D.N.Y. Sept. 27, 1990) (citing (Green v. Wolf Corp., 406 F.2d 291, 299–300
(2d Cir. 1968)). Plaintiﬀs cannot have it both ways: they cannot attempt to bifurcate their debt
mischaracterization theory for purposes of avoiding the statute of limitations on their Securities



8
  Plaintiﬀs submitted two briefs in opposition to the motions against them, one addressing their Exchange Act
claims, Doc. 121, and one addressing their Securities Act claims, Doc. 122.



                                                        30
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 31 of 46




Act claims, while simultaneously claiming that the debt mischaracterization was “part and
parcel” of Abengoa’s overall scheme to defraud investors.
       Instead, this case is more akin to City of Bristol Pension Fund v. Vertex Pharm Inc., 12 F.
Supp. 3d 225, 234–35 (D. Mass. 2014). In that case, the court declined to ﬁnd standing where
there was no sustained course of conduct and where a corrective disclosure had been issued the
day before plaintiﬀs had bought their stock. he court there held that “a plaintiﬀ who purchased
after a corrective disclosure was made would have no standing, because relying on the earlier
misrepresentation would no longer be reasonable in light of the new information; furthermore,
the market is assumed to have processed the correction, which would be reﬂected in the stock
price.” 12 F. Supp. 3d at 235. Such is the case here.
        Plaintiﬀs’ second argument fails for similar reasons. Plaintiﬀs characterize the

November 2014 disclosures as “partial disclosures,” and argue that while they “raised suspicions
about [Abengoa’s] debt, analysts and investors continued to rely on Ortega’s contemporaneous
representations that Abengoa was in ‘sound ﬁnancial health’ due to its ‘strong liquidity’ and that
operations going forward would be ‘business as usual.’” Doc. 121 at 32. his ﬂies in the face of
Plaintiﬀs’ own allegations. According to Plaintiﬀs, the commentary generally reﬂected that
analysts were “stunned” to learn of Abengoa’s alleged mischaracterization of debt. Doc. 88 ¶
159. As a result, “the price of Abengoa ADSs fell nearly 50% over the next three trading days,

on heavy trading volume, as the market digested the adverse announcements—falling from a
closing price of $17.59 per ADS on November 11, 2014, to close at $8.83 per ADS on November
14, 2014.” Id. ¶ 161. his was not a case where a “careful and sophisticated analysis” was
required before the disclosures could have been considered “reasonably available to
shareholders.” In re Am. Realty Capital Props. Litigation, 15 Civ. 307 (AKH), 15 Civ. 6043
(AKH), 2019 WL 2082508, at *2 (S.D.N.Y. May 10, 2019). In spite of revelatory nature of the
November 2014 disclosures, Plaintiﬀs chose to purchase Abengoa ADSs. heir alleged injuries,
then, cannot be readily traced to Abengoa’s alleged debt mischaracterization.




                                                31
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 32 of 46




       Plaintiﬀs therefore lack standing to bring claims based on Abengoa’s alleged
mischaracterization of debt.
             Failure to State a Claim
       Defendants argue that Plaintiﬀs fail to state a claim for violation of the Exchange Act. To
state a private civil claim under Section 10(b) and Rule 10b-5, a plaintiﬀ must plead that: (1) the
defendant made a material misrepresentation or omission, (2) with scienter, i.e., a wrongful state
of mind, (3) in connection with the purchase or sale of a security, and (4) that the plaintiﬀ relied
on the misrepresentation or omission, thereby (5) causing economic loss. Dura, 544 U.S. at
341–42, 125; see also Lattanzio v. Deloitte & Touche LLP, 476 F.3d 147, 153 (2d Cir. 2007).
Defendants argue that Plaintiﬀs’ allegations fail to plausibly allege any actionable misstatement
or omission with the requisite particularity; that they have failed to allege scienter; and that they
have failed to allege loss causation. Because the Court has found that Plaintiﬀs lack standing to
bring claims based on Abengoa’s alleged debt mischaracterization, it does not reach the issue of
whether these allegations adequately state a claim for an Exchange Act violation. With respect to
the remainder of the allegations in the complaint, which primarily concern Abengoa’s cash ﬂow
and liquidity, the Court agrees with Defendants, though it does not reach the issue of loss
causation.
       a. Actionable Misstatements or Omissions
       In order to survive a motion to dismiss, Plaintiﬀ must establish that Defendant “made a
statement that was ‘misleading as to a material fact.’” Matrixx Initiatives, Inc. v. Siracusano,
563 U.S. 27, 38 (2011) (quoting Basic Inc. v. Levinson, 485 U.S. 224, 238 (1988)). “A violation
of Section 10(b) and Rule 10b-5 premised on misstatements cannot occur unless an alleged
material misstatement was false at the time it was made.” In re Lululemon Sec. Litig., 14 F.
Supp. 3d at 571 (citing San Leandro Emergency Med. Grp. Proﬁt Sharing Plan v. Philip Morris
Cos., Inc., 75 F.3d 801, 812–13 (2d Cir. 1996)). he Second Circuit has repeatedly indicated that
plaintiﬀs cannot simply assert that a statement is false—“they must demonstrate with speciﬁcity
why . . . that is so.” Rombach, 355 F.3d at 174. Where the alleged violations of Section 10b and


                                                 32
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 33 of 46




Rule 10b-5 are based on allegations that the defendant “omitted to state a material fact necessary
to make the statement . . . not misleading; the complaint shall specify each statement alleged to
have been misleading, [and] the reason or reasons why the statement is misleading.” 15 U.S.C. §
78u-4(b)(1)(B). “[I]f an allegation regarding [a] statement or omission is made on information
and belief, the complaint shall state with particularity all facts on which that belief is
formed.” Id.
       Defendants argue that Plaintiﬀs’ allegations regarding its liquidity and cash position
cannot survive a 12(b)(6) motion for ﬁve reasons. First, they are based almost entirely on ﬂawed
conﬁdential witness statements. Second, they improperly rely on generalities and speculative
inferences. hird, Plaintiﬀs fail to allege the contemporaneous falsity of Abengoa’s July 31,
2014 statement regarding potential capital raises. Fourth, they argue that the PSLRA’s safe

harbor immunizes them from forward-looking statements and, ﬁnally, that, at most, Defendants’
statements amount to corporate optimism and puﬀery.
       i. Conﬁdential Witness Statements
       Plaintiﬀs’ Exchange Act allegations rely on information obtained from three purported
former Abengoa employees. he ﬁrst, “FE1,” was a Human Resources director at one of
Abengoa’s largest U.S. subsidiaries until March 2013. he second, “FE2,” was an accounting
executive at an unnamed U.S. subsidiary. he third, “FE3,” was a senior staﬀ accountant at an
Abengoa oﬃce in Missouri until July 2014.
       Defendants argue that FE1’s statements should be disregarded because she left the
company before the start of the class period, are otherwise undated or present a misleading time
frame, and amount to “general, second-hand comments regarding corporate culture and alleged
ﬁnancial practices at uncertain times before the class period.” Doc. 116 at 17. As to Defendants’

ﬁrst two arguments, FE1’s statements are not so lacking in speciﬁcity as to time-period that they
need be discounted, and the Second Circuit has found that “allegations concerning activity in one
period can support an inference of similar circumstances in a subsequent period.” Emps.’ Ret.
Sys. v. Blanford, 794 F.3d 297, 307 (2d Cir. 2015). However, courts have rejected conﬁdential


                                                  33
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 34 of 46




witness allegations where the conﬁdential witnesses “left the company before the class period.”
Campo v. Sears Holding Corp., 635 F. Supp. 2d 323, 335 (S.D.N.Y. 2009), aﬀ’d, 371 F. App’x
212 (2d Cir. 2010). Even if this were not the case, Defendants’ argument regarding the general
and second-hand nature of FE1’s allegations is equally if not more persuasive. According to
Plaintiﬀs, FE1 ﬁrst obtained the information alleged through exit-interviews with unnamed
employees. hough Plaintiﬀs claim that FE1 investigated these complaints, the paragraphs they
cite for this proposition reveal that the allegations were corroborated “during leadership meetings
FE1 attended.” Doc. 88 ¶¶ 97–98. FE1 does not state who was at these leadership meetings, or
who provided her with this information. “Such second-hand information, obtained only through
intermediaries, undermines ‘the likelihood that he had personal knowledge of the allegations.’”
Janbay v. Canadian Solar, Inc., No. 10 Civ. 4430 (RWS), 2013 WL 1287326, at *8 (quoting

Glaser v. 7e9, Ltd., 772 F. Supp. 2d 573, 595 (S.D.N.Y. 2011)).
       Defendants further argue that FE2’s statements should be discounted because the SAC
does not describe FE2’s position with particularity and because FE2 “oﬀers only generalized
expressions of awareness of ‘instances’ or ‘believed’ that certain things happened.” Doc. 116 at
18. Both of these arguments are persuasive. “A complaint may rely on information from
conﬁdential witnesses if ‘they are described in the complaint with suﬃcient particularity to
support the probability that a person in the position occupied by the source would possess the

information alleged.” Blanford, 794 F.3d at 305 (quoting Novak v. Kasaks, 216 F.3d 300, 314
(2d Cir. 2000). he Second Amended Complaint describes FE2 only as “a former Abengoa
employee who had broad oversight for accounting and ﬁnancial reporting at several of
Abengoa’s U.S. subsidiaries.” Doc. 88 ¶ 76. It says nothing about when FE2 worked for
Abengoa or which entity he or she worked for. It does not even provide FE2’s title. his does
not meet the particularity requirement set out in Novak. See 216 F.3d at 314. Additionally,
many—though not all—of FE2’s contributions to the complaint are grounded in generalized
“instances” and his or her similarly general “beliefs” about Abengoa’s accounting practices.
Doc. 88 ¶¶ 86–87. “A plaintiﬀ cannot base securities fraud claims on speculation and conclusory


                                                34
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 35 of 46




allegations.” Kalnit v. Eichler, 264 F.3d 131, 142 (2d Cir. 2001) (citation omitted). herefore,
FE2’s statements will be discounted as well.
       Finally, Defendants argue that FE3’s statements should also be discounted because her
“generalizations” are similarly insuﬃcient to support the complaint’s claims. Doc. 116 at 18.
Unlike for FE2, plaintiﬀs have described FE3’s position with suﬃcient particularity, identifying
not only her title, but also when and where she worked, as well as her general responsibilities.
Doc. 88 ¶ 77. According to the complaint, FE3 “believed that Abengoa maintained a system of
double books.” Id. ¶ 80. Unlike for FE2, however, the complaint provides at least some details
as to how FE3 arrived at this belief, including a description of the two systems used, why she
believed there should not be discrepancies between the two systems, and allegations that FE3
was regularly required to defer to one system over another. Id. ¶¶ 80–84. FE3 also provides

details of Abengoa’s alleged “slow and cumbersome process for invoice approval.” Id. ¶ 89. he
Court will therefore consider FE3’s statements in support of the allegations in the complaint.
       ii. Reliance on Generalities
       FE3’s statements, however, are ultimately not very helpful to Plaintiﬀs. Even if the Court
assumes all of FE3’s statements to be true for purposes of this motion, these allegations are
insuﬃcient to meet the pleading standard for fraud. here is nothing to suggest that having two
systems was inherently fraudulent, or that the method for correcting any discrepancies was
inherently improper. Furthermore, there are no allegations concerning the frequency of these
discrepancies or their magnitude, and therefore no allegations as to “what eﬀect the alleged
conduct had on the company’s statements.” Davidoﬀ v. Farina, No. 04 Civ. 7617 (NRB), 2005
WL 2030501, at *13 (S.D.N.Y. Aug. 22, 2005). Furthermore, the complaint maintains that when
FE3 brought these complaints to CFO Juan Callesi, he advised her that the discrepancies were

the result of “exchange rates.” Id. ¶ 84. Although the complaint appears to readily dismiss this
as an “excuse,” it provides the Court with no reason to do so, as there is nothing to suggest that
this response was nefarious or even incorrect. Similarly, the complaint provides no allegations
that the multiple levels of approval required for invoices was out of the norm or otherwise


                                                35
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 36 of 46




improper, or even of which contractors were impacted. Id. ¶ 89. Indeed, it concedes that many
of these invoices were rejected at some point. Id. Nor does it adequately describe the material
impact such a process would have had on the company. Id. “[P]laintiﬀs must provide at the very
least some level of detail about the improper accounting alleged to underlie misleading
statements.” Gavish v. Revlon, Inc., No. 00 Civ. 7291 (SHS), 2004 WL 2210269, at *13
(S.D.N.Y. Sept. 30, 2004). hey have failed to do so here.
       he remainder of Plaintiﬀs’ allegations regarding Abengoa’s cash and liquidity
requirements similarly fall short. For example, Plaintiﬀs’ allegations regarding Abengoa’s use of
shell subsidiaries fails to allege any speciﬁc projects where this scheme was employed and the
impact of this alleged practice on Abengoa. Nor is there any corroborating information—from a
conﬁdential witness or otherwise—to support these statements. Plaintiﬀs’ allegations that

Abengoa engaged in transactions “to obtain badly needed working capital in an eﬀort to stave oﬀ
bankruptcy,” are equally unspeciﬁc. Doc. 88 ¶ 203. hough Plaintiﬀs state that Abengoa
admitted in bankruptcy ﬁlings in Delaware Bankruptcy Court to planning to “optimize its
ﬁnancial structure in order to strengthen its ﬁnancial position and business,” Plaintiﬀs fail to
allege the material impact this had on Abengoa’s ﬁnancial state at the time of the alleged false
statements or omissions. In other words, the complaint does not provide information as to why
these activities necessarily belied Abengoa’s statements that it was in sound ﬁnancial health at

the time. Neither do Plaintiﬀs allege why the Court should consider these actions fraudulent, in
and of themselves. his conclusion is underscored by the fact that, according to the complaint,
all of these capital-raising activities were public. Id. ¶¶ 200, 204.
       iii. 7e July 31, 2015 Statement
       Next, Abengoa argues that Plaintiﬀs have failed to allege contemporaneous falsity

regarding the July 31, 2015 statement about potential capital raises. Abengoa’s argument is once
more persuasive. Plaintiﬀs allege that on Friday, July 31, 2015, Abengoa issued a press release
reporting “strong business performance.” Doc. 88 ¶ 209. On a conference call later that day, the
company “began to reveal the dire ﬁnancial situation that [it] was facing, but continued to


                                                  36
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 37 of 46




misrepresent [its] plans to access the capital markets for additional ﬁnancing.” Id. ¶ 211. In
particular, the company represented that “at this point in time, [it] ha[d] no plan . . . to tap the
capital markets in any manner.” Id. ¶ 217. he next business day, Monday August 3, 2015,
Abengoa then made a complete about-face, ﬁling a Form 6-K with the SEC announcing a
shareholders meeting to seek approval of “(1) a massive capital increase with pre-emptive rights
of €650 million . . . ; and (2) asset divestitures totaling €500 million,” claiming that these
“signiﬁcant actions were necessary to reduce corporate debt and reinforce Abengoa’s balance
sheet.” Id. ¶ 220 (internal quotation marks omitted). Although the timing of Abengoa’s actions
is suggestive, Plaintiﬀs fail to plead any facts in support of the allegation that the company’s
statements were false at the time they were made. “he mere disclosure of adverse information
shortly after a positive statement does not support a ﬁnding that the prior statement was false at

the time it was made.” Elliott Assocs., L.P. v. Covance, Inc., No. 00 Civ. 4115 (SAS), 2000 WL
1752848 (S.D.N.Y. Nov. 28, 2000) (citation omitted). herefore, “Plaintiﬀ[s] fail[] to allege facts
that particularize how and why each defendant actually knew, or was reckless in not knowing,
that the alleged statements and omissions were fraudulent at the time they were made.” Defer LP
v. Raymond James Fin., Inc., 654 F. Supp. 2d 204, 217 (S.D.N.Y. 2009).
        iv. 7e PSLRA’s Safe Harbor
        he PSLRA’s safe harbor provision provides that no liability attaches to certain forward-
looking statements that are identiﬁed as such and “accompanied by meaningful cautionary
language identifying important factors that could cause actual results to diﬀer materially from
those in the forward looking statements.” In re Nokia Oyj (Nokia Corp.) Sec. Litig., 423 F. Supp.
2d 364, 400 (S.D.N.Y. 2006) (citing 15 U.S.C. § 78u–5(c)(1)(A)(i)). Forward-looking language
need not be contained in a separate section or speciﬁcally labeled. Instead, “the facts and

circumstances of the language used in a particular report will determine whether a statement is
adequately identiﬁed” as forward-looking. Slayton, 604 F.3d at 769. “To avail themselves
of safe harbor protection under the meaningful cautionary language prong, defendants must




                                                  37
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 38 of 46




demonstrate that their cautionary language was not boilerplate and conveyed substantive
information.” Id. at 772.
       Defendants argue that many of the statements Plaintiﬀs identify as misleading are
forward-looking and are therefore protected by the PSLRA’s safe harbor provision. For example,
they note, Abengoa expressed that it “continue[d] to be committed to meeting all [its] ﬁnancial
targets”; that it would “continue on a positive path”; to “improve”; and that it would “continue to
make progress.” Doc. 116 at 24 (citations omitted). Abengoa also stated that it was “poised” to
achieve its business goals, and had “all the right levers to continue on the path of increasing free
cash ﬂow delivery.” Id. (citations omitted). Defendants further point to phrases like “we
expect,” “we believe,” “I think or “we think” or “I don’t think,” and argue that these indicate
“that their plans were wholly anticipatory projects about an unknowable future.” Id. (citations

omitted). Plaintiﬀs, however, maintain that such statements were not forward-looking, and
therefore do not qualify for the PSLRA’s safe harbor provision. Instead, they argue that these
select quotes “refer to then-existing conditions.” Doc. 121 at 21.
       he PSLRA deﬁnes a forward-looking statement as “a statement of the plans and
objectives of management for future operations, including places or objectives relating to the
products or services of the issuer.” 15 U.S.C. § 78u–5(i)(1)(B); see also In re Gen. Elec. Co.
Sec. Litig., 857 F. Supp. 2d 367, 384–85 (S.D.N.Y. 2012) (“he PSLRA deﬁnes forward-looking

statements to include, inter alia, . . . statements of the plans and objectives of management for
future operations . . . and statements of future economic performance.” (internal citations and
quotations omitted)), reconsideration granted in part, 856 F. Supp. 2d 645 (S.D.N.Y. 2012).
Plaintiﬀs are correct that statements representing that Abengoa “continued to be committed to
meeting all [its] ﬁnancial targets,” and was “reducing the leverage of the Company,” in order to
meet these targets, Doc. 88 ¶ 113, necessarily refer to the Company’s then-existing conditions.
However, the vast majority of the statements identiﬁed by Abengoa are plainly forward-looking.




                                                 38
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 39 of 46




To the extent these statements refer to Abengoa’s future plans and objectives, these are non-
actionable under the PSLRA’s safe harbor provision.9
        v. Corporate Optimism and Puﬀery
          Finally, Defendants argue that the complaint contains several statements that are non-
actionable because they are mere “puﬀery.” hese include statements that:
                 •   [R]ely on general corporate optimism and “rosy aﬃrmations,” such
                     as Abengoa’s “comfortable outlook for the future” ([Doc. 88] ¶ 174),
                     “comfortable position” (id. at ¶¶ 7, 197, 214), “healthy growth” (id.
                     at ¶ 209), and “excellent position” (id. at ¶¶ 7, 180);
                 •   rely on vague characterizations to describe Abengoa’s “[s]trong,”
                     “strict,” and “reinforced” “ﬁnancial discipline” (id. at ¶¶ 103, 105,
                     129, 141–42), “sound ﬁnancial health” and “sound ﬁnancial posi-
                     tion” (id. at ¶ 165), “strong liquidity” (id. at ¶¶ 105, 129, 141–42,
                     165, 174, 178; see id. at ¶¶ 175, 183), “[s]trong business perfor-
                     mance” (id. at ¶ 209), “strong operating performance” (id. at ¶ 177),
                     “sound capital structure” (id. at ¶ 178); and
                 •   rely on other empty generalizations regarding Abengoa’s business
                     operations that include “impressive” “business momentum” (id. at ¶
                     115), “prudent” and “diligent” managers (id. at ¶¶ 154, 215), a “clear
                     business plan to deliver” (id. at ¶ 118), a “proactive and successful
                     ﬁnancial policy” (id. at ¶ 119), a “sound and conﬁrmed disciplined
                     investment policy” (id. at ¶ 133), and a focus on “key priorit[ies]”
                     (id. at ¶¶ 116, 208; see id. at ¶ 141).
Doc. 116 at 26. he Court agrees that these are “expressions of corporate optimism and puﬀery
too general to cause a reasonable investor to rely upon them.” Hutchinson v. Perez, No. 12 Civ.

1073 (HB), 2013 WL 1775374, at *2 (S.D.N.Y. Apr. 25, 2013) (internal quotation marks and
citation omitted). Plaintiﬀs’ appeal to In re Vivendi Universal, S.A. Securities Litig., 381 F. Supp.
2d 158 (S.D.N.Y. 2003) is unavailing. Although the Court agrees “such conclusory terms in a
commercial context [may be] reasonably understood to rest on a factual basis that justiﬁes them
as accurate, the absence of which renders them misleading,” Plaintiﬀs’ complaint has not
provided the requisite allegations to rest on this legal basis. Id. at 182. For example, in Vivendi,


9
 Plaintiﬀs do not contest that Abengoa included meaningful cautionary language with these statements. hat
argument is therefore conceded. See In re UBS AG Sec. Litig., No. 07 Civ. 11225 (RJS), 2012 WL 4471265, at *11
(S.D.N.Y. Sept. 28, 2012) (arguments not addressed in opposition are conceded).



                                                      39
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 40 of 46




plaintiﬀs “alleged suﬃcient facts to show defendants could not have reasonably believed the
statements made to the public.” Id. As has been described in further detail above, however, such
is not the case here.
        b. Scienter
        Defendants further argue that Plaintiﬀs have failed to adequately plead scienter for either
Sanchez Ortega or Abengoa. A plaintiﬀ may establish scienter by alleging facts that either (1)
show that the defendant had both the “motive and opportunity” to commit the alleged fraud, or
(2) constitute “strong circumstantial evidence of conscious misbehavior or recklessness.” ECA,
553 F.3d at 198. he relevant inquiry for the Court “is whether all of the facts alleged, taken
collectively, give rise to a strong inference of scienter, not whether any individual allegation,
scrutinized in isolation, meets that standard.” In re Magnum Hunter, 26 F. Supp. 3d at 291–92
(citing Tellabs, 551 U.S. at 322–23); see also ECA, 553 F.3d at 198; Medis Inv’r Grp. v. Medis
Tech., Ltd., 586 F. Supp. 2d 136, 141 (S.D.N.Y. 2008) (“In order to determine whether a
complaint has adequately pleaded scienter, a court should examine all of the facts alleged
collectively or ‘holistically’ (without parsing individual allegations), and take into account any
inference concerning scienter—supporting or opposing—which can be drawn from the
complaint.”), aﬀ’d, 328 F. App’x 754 (2d Cir. 2009) (summary order). “According to the
Supreme Court, the critical inquiry is: ‘When the allegations are accepted as true and taken
collectively, would a reasonable person deem the inference of scienter at least as strong as any
opposing inference?’ If so, then scienter has been adequately pleaded. If not, the case may be
dismissed.” Medis Inv’r Grp., 586 F. Supp. 2d at 141 (citing Tellabs, 551 U.S. at 326).
        i. Sanchez Ortega
        Defendants argue that the complaint fails to plead that Sanchez Ortega acted with either
motive and opportunity or with conscious misbehavior or recklessness. he Court agrees.
        Plaintiﬀs maintain that their complaint adequately establishes that Sanchez Ortega was
motivated to “conceal[] a worsening liquidity crisis by, inter alia, misclassifying debt to portray
lower leverage ratios and artiﬁcially inﬂating the Company’s cash ﬂows to show stronger


                                                 40
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 41 of 46




ﬁnancial statements.” Doc. 121 at 25. heir goal, Plaintiﬀs suggest, was to avoid breaching debt
covenants with its lenders, for the purpose of raising capital to hide massive losses. Id. at 26. “A
complaint has suﬃciently alleged ‘motive and opportunity to commit fraud’ if it pleads facts
showing that the defendant ‘beneﬁted in some concrete and personal way from the purported
fraud.’” Van Dongen v. CNinsure Inc., 951 F. Supp. 2d 457, 468 (S.D.N.Y. 2013) (quoting Novak
v. Kasaks, 216 F.3d 300, 307–308 (2d Cir. 2000)). While “[t]he opportunity to commit fraud is
generally assumed where the defendant is a corporation or corporate oﬃcer,” id. (collecting
cases), general motives common to most corporate oﬃcers do not constitute “motive” for the
purpose of establishing scienter. ECA, 553 F.3d at 198. herefore, the desire for the corporation
to appear proﬁtable and the desire to keep stock prices high to increase oﬃcer compensation do
not suﬃce to establish a motive. Van Dongen, 951 F. Supp. 2d at 468 (citing Novak, 216 F.3d at

307). Here, Plaintiﬀs have failed to adequately allege that Sanchez Ortega himself received any
concrete and personal beneﬁt from this behavior. Nor did Sanchez Ortega allegedly stand to
receive any special beneﬁt or reward if Abengoa maintained its covenants. Indeed, Sanchez
Ortega is not alleged to have sold a single share of his own Abengoa stock or ADS during the
class period, and ultimately lost large sums of money. See, e.g., Doc. 114 at 17–18. As such,
Plaintiﬀs have failed to properly allege motive for Sanchez Ortega.
       When, as here, a plaintiﬀ fails to allege a motive to commit fraud, the plaintiﬀ’s

allegations that indicate a defendant’s conscious misbehavior or recklessness “must be
correspondingly greater.” Kalnit, 264 F.3d at 142 (internal quotation marks and citation
omitted). In order to establish scienter under the conscious misbehavior theory, Plaintiﬀs “must
show conduct by defendants that is at the least highly unreasonable and which represents an
extreme departure from the standards of ordinary care to the extent that the danger was either
known to the defendant or so obvious that the defendant must have been aware of it.” In re
Initial Pub. Oﬀering Sec. Litig., 358 F. Supp. 2d 189, 216 (S.D.N.Y.2004) (internal quotation
marks omitted) (quoting Kalnit, 264 F.3d at 142). To the extent that plaintiﬀs assert that
defendants had access to contrary facts, the complaint must “speciﬁcally identify the reports or


                                                41
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 42 of 46




statements containing this information.” In re Gen. Elec. Co. Sec. Litig., 856 F. Supp. 2d at 659
(citation omitted). “Recklessness in the scienter context[, however,] cannot be merely enhanced
negligence.” In re JP Morgan Chase Sec. Litig., 363 F. Supp. 2d 595, 624 (S.D.N.Y. 2005);
Medis Inv’r Grp., 586 F. Supp. 2d at 142 (“To properly allege recklessness, the plaintiﬀ must
plead ‘a state of mind approximating actual intent, and not merely a heightened form of
negligence.’”). Moreover,
           [U]nlike statements about historical facts, in which the scienter inquiry fo-
           cuses on whether the defendants “knew facts or had access to information
           suggesting that their public statements were not accurate” or “failed to
           check information they had a duty to monitor,” the recklessness inquiry as
           to forward-looking projections focuses on whether the defendants knew at
           the time they made these projections that they were unrealistic or unlikely
           to come true.
City of Austin Police Ret. Sys. v. Kinross Gold Corp., 957 F. Supp. 2d 277, 301 (S.D.N.Y. 2013)
(citing ECA, 553 F.3d at 199; Podany v. Robertson Stephens, Inc., 318 F. Supp. 2d 146, 153–54
(S.D.N.Y.2004)).
       As circumstantial evidence of scienter, Plaintiﬀs point to allegations that Sanchez Ortega
“abruptly resigned as Abengoa’s CEO” in May of 2015. Doc. 121 at 26 (citing Doc. 88 ¶¶ 244–
45). hey also note that two months later, Sanchez Ortega joined BlackRock, an asset
management ﬁrm, “which promptly began to amass a large short position against Abengoa.” Id.
at 26–27 (citing Doc. 88 ¶¶ 249–52). Finally, they note that Sanchez Ortega has been named as a

defendant in several lawsuits in Spain in connection with his move to BlackRock, Doc. 88
¶¶ 253–54, and that he is currently facing criminal charges for misrepresenting Abengoa’s
ﬁnancial statements. Id. ¶ 254.
       his evidence, taken together, does not raise a strong inference of scienter. Resignations
accompanied by suspicious circumstances may bolster the inference of scienter. See, e.g., Van
Dongen, 951 F. Supp. at 474 (S.D.N.Y. 2013) (“[T]he resignation and retirement of company
insiders alleged to have been involved in the scheme . . . all contribute to the inference of
scienter.”). However, for this to be the case, plaintiﬀs must also allege “a factual basis to



                                                 42
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 43 of 46




conclude that the resignation was tied to participation in or knowledge of the fraud.” Schiro v.
Cemex, S.A.B. de C.V., 396 F. Supp. 3d 283, 303 (S.D.N.Y. 2019) (citing Glaser, 772 F. Supp. 2d
at 598 (collecting cases)). he complaint pleads no such facts. As to allegations of insider
trading, there are no allegations connecting Sanchez Ortega to BlackRock’s purchase of Abengoa
stock, nor are there any allegations that Sanchez Ortega personally beneﬁtted from this supposed
scheme. Finally, as to the proceedings in Spain, the complaint contains no reference to the
outcome of those proceedings or to their ultimate ﬁndings. As such, the Court declines to
assume the truth of the allegations in those proceedings. See, e.g., In re UBS AG Sec. Litig., No.
07 Civ. 11225 (RJS), 2012 WL 4471265, at *17 n.17 (S.D.N.Y. Sept. 28, 2012). In any event,
“the existence of an investigation alone is not suﬃcient to give rise to a requisite cogent and
compelling inference of scienter.” Lipow v. Netl UEPS Techs., Inc., 131 F. Supp. 3d 144, 164

(S.D.N.Y. 2015) (internal quotation marks and citation omitted).
       he Court therefore ﬁnds that Plaintiﬀs have not adequately alleged that Sanchez Ortega
acted with the requisite scienter.
       ii. Corporate Scienter
       Plaintiﬀs also fail to plead motive on behalf of Abengoa. “When the defendant is a
corporate entity . . . the pleaded facts must create a strong inference that someone whose intent
could be imputed to the corporation acted with the requisite scienter.” Teamsters Local 445
Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d 190, 195 (2d Cir. 2008). he “most
straightforward way to raise such an inference for a corporate defendant” in most cases is “to
plead it for an individual defendant,” however, there may be some instances where a plaintiﬀ
may allege scienter as to a corporate defendant without also alleging scienter as to an individual
defendant. Id.; Vining v. Oppenheimer Holdings Inc., No. 08 Civ. 4435(LAP), 2010 WL

3825722, at *12 (S.D.N.Y. Sept. 29, 2010) (“[A] plaintiﬀ can raise an inference of corporate
scienter by establishing scienter on behalf of an employee who acted within the scope of his
employment.” (internal citation omitted)). “In exceedingly rare instances, a statement may be so




                                                 43
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 44 of 46




‘dramatic’ that collective corporate scienter may be inferred.” Jackson v. Abernathy, 960 F.3d
94, 99 (2d Cir. 2020) (citation omitted).
       Plaintiﬀs argue that Abengoa had much the same motivations as Sanchez Ortega, i.e. that
it was motivated to show stronger ﬁnancial statements so as to avoid covenant breaches and with
the objective of raising capital to hide massive losses. Doc. 121 at 25–26. Not only does this
smack of improper group pleading, see C.D.T.S. v. UBS AG, No. 12 Civ. 4924 (KBF), 2013 WL
6576031, at *6 (S.D.N.Y. Dec. 13, 2013), but these are exactly the kinds of motivations that
courts in this circuit routinely reject, see, e.g., In re PXRE Grp., Ltd. Sec. Litig., 600 F. Supp. 2d
510, 532 (S.D.N.Y. 2009) (motive “to prevent the negative ramiﬁcations of a resultant drop of . .
. stock price—even if such a drop would allegedly threaten the ‘survival’ of a company—is far
too generalized” (internal citation omitted)).

       Plaintiﬀs argue that allegations regarding the employees at two subsidiaries, Santiago
Duran and Juan Callesi, establish that Abengoa possessed the requisite corporate scienter. As an
initial matter, the allegations regarding Duran and Callesi are based entirely on conﬁdential
witness statements, which, for the reasons stated above, the Court largely declines to credit.
However, even if it were to credit these allegations, Plaintiﬀs have failed to allege a “connective
tissue between” these employees and anything that was reported to Abengoa’s senior
management. Jackson, 960 F.3d at 99. he complaint contains no information as to how Callesi

and Duran ﬁt into the organizational structure at Abengoa, or as to how their supposed
knowledge of certain facts would impute to senior management. As such, these allegations are
insuﬃcient to establish corporate scienter.
           Loss Causation
       Plaintiﬀs’ failure to adequately plead either scienter or a misstatement or omission is

dispositive. hus, the Court need not reach the issue of loss causation. See In re UBS AG Sec.
Litig., 2012 WL 4471265, at *22 (“Because the issue of scienter . . . proves fatal to Plaintiﬀs’
Section 10(b) [claims]. . . the Court need not reach the UBS Defendants’ arguments regarding . .
. loss causation[.]”); Hutchinson v. Perez, No. 12 Civ. 1073 (HB), 2012 WL 5451258, at *8


                                                  44
        Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 45 of 46




(S.D.N.Y. Nov. 8, 2012) amended, No. 12 Civ. 1073 (HB), 2013 WL 93171 (S.D.N.Y. Jan. 8,
2013) (“Since the Court must dismiss the Amended Complaint if Plaintiﬀ fails to adequately
plead scienter, I need not reach loss causation or misleading statements and omissions under the
PSLRA.”); Footbridge Ltd. v. Countrywide Home Loans, Inc., No. 09 Civ. 4050 (PKC), 2010
WL 3790810, at *22 (S.D.N.Y. Sept. 28, 2010) (“I need not reach the issue of whether the SAC
alleges loss causation because the SAC fails to allege a misstatement or that defendants acted
with scienter.”).
            Control Person Liability
        Accordingly, the control person liability claims under Section 20(a) must be dismissed
because Plaintiﬀs fails to allege a primary violation under Section 10(b). See Rombach, 355 F.3d
at 178 (“Because we have already determined that the district court properly dismissed the
primary securities claims against the individual defendants, these secondary claims must also be
dismissed.”).
            Leave to Amend
        Defendants request that the Court deny Plaintiﬀs’ Second Amended Complaint with
prejudice. Rule 15 of the Federal Rules of Civil Procedure instructs courts to “freely give leave”
to replead “when justice so requires.” Fed. R. Civ. P. 15(a)(2); see also Foman v. Davis, 371
U.S. 178, 182 (1962). he “usual practice” in this Circuit upon granting a motion to dismiss is to
permit amendment of the complaint. Special Situations Fund III QP, L.P. v. Deloitte Touche
Tohmatsu CPA, Ltd., 33 F. Supp. 3d 401, 446–47 (S.D.N.Y. 2014) (citing Ronzani v. Sanoﬁ S.A.,
899 F.2d 195, 198 (2d Cir. 1990)). Because it is possible that Plaintiﬀs can plead additional facts
to remedy some of the deﬁciencies identiﬁed in this opinion without prejudice to Defendants,
Plaintiﬀs are granted leave to move to amend their complaint. See Loreley Fin. (Jersey) No. 3
Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 189–90 (2d Cir. 2015) (ﬁnding the “district court
exceeded the bounds of its discretion in denying Plaintiﬀs leave to amend their complaint”
because an amended complaint “may cure the remaining defects” identiﬁed by the court).
Plaintiﬀs will not be given unlimited bites at the apple, however, as they are now on notice of the


                                                45
         Case 1:15-cv-06279-ER Document 139 Filed 08/21/20 Page 46 of 46




deﬁciencies in their pleadings. See, e.g., Dietrich v. Bauer, 76 F. Supp. 2d 312, 351 (S.D.N.Y.
1999) (“[W]here a plaintiﬀ is on notice of deﬁciencies in an initial pleading and has had the
opportunity to cure them by a ﬁrst amendment, ‘dismissal with prejudice is proper when a
complaint previously has been amended.’”).
IV.      CONCLUSION
         For the foregoing reasons, Defendants’ motions are GRANTED. Defendants’ letter
motion for oral argument is dismissed as moot. Doc. 136. he Clerk of Court is respectfully
directed to terminate the motions, Docs. 109, 113, 115, and 136. Dismissal is without prejudice.
Any motion for leave to amend must be ﬁled by September 30, 2020.
Dated:    August 21, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                                46
